Exhibit 10.1

 

 

 

Published Deal CUSIP Number: 78571QAF4

Published USD Revolver (A) CUSIP Number: 78571QAG2

Published Alternative Currency Revolver (B) CUSIP Number: 78571QAK3

Published USD Term Loans CUSIP Number: 78571QAH0

Published CAD Term Loan CUSIP Number: 78571QAJ6

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of January 14, 2016

among

SABRA HEALTH CARE LIMITED PARTNERSHIP

and

SABRA CANADIAN HOLDINGS, LLC,

as Borrowers,

SABRA HEALTH CARE REIT, INC.,

as REIT Guarantor,

THE OTHER GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

CITIZENS BANK, NATIONAL ASSOCIATION

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Syndication Agents,

BMO HARRIS BANK, N.A.,

BARCLAYS BANK, PLC,

COMPASS BANK,

CITIBANK, N.A.,

J.P.MORGAN CHASE BANK, N.A.,

SUNTRUST BANK

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger and Sole Book Runner

and

CITIZENS BANK, NATIONAL ASSOCIATION

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article and Section

   Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

 

Defined Terms

     1   

1.02

 

Interpretive Provisions

     43   

1.03

 

Accounting Terms

     44   

1.04

 

Rounding

     44   

1.05

 

Exchange Rates; Currency Equivalents

     44   

1.06

 

Additional Alternative Currencies

     45   

1.07

 

Change of Currency

     46   

1.08

 

References to Agreements and Laws

     46   

1.09

 

Times of Day; Rates

     46   

1.10

 

Letter of Credit Amounts

     47    ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS      47   

2.01

 

Commitments

     47   

2.02

 

Borrowings, Conversions and Continuations

     51   

2.03

 

Additional Provisions with respect to Letters of Credit

     53   

2.04

 

Additional Provisions with respect to Swing Line Loans

     61   

2.05

 

Repayment of Loans

     64   

2.06

 

Prepayments

     64   

2.07

 

Termination or Reduction of Commitments

     65   

2.08

 

Interest

     66   

2.09

 

Fees

     67   

2.10

 

Computation of Interest and Fees

     69   

2.11

 

Payments Generally

     69   

2.12

 

Sharing of Payments

     71   

2.13

 

Evidence of Debt

     72   

2.14

 

[Reserved]

     73   

2.15

 

[Reserved]

     73   

2.16

 

Cash Collateral

     73   

2.17

 

Defaulting Lenders

     74   

2.18

 

Extension of Applicable Revolving Loan Maturity Date

     76   

2.19

 

Joint and Several Liability

     77    ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      80   

3.01

 

Taxes

     80   

3.02

 

Illegality

     83   

3.03

 

Inability to Determine Rates

     84   

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Loans

     84   

3.05

 

Funding Losses

     85   

3.06

 

Matters Applicable to all Requests for Compensation

     86   

3.07

 

Survival

     86   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDITS      86   

4.01

 

Conditions to Closing Date

     86   

4.02

 

Conditions to all Extensions of Credit

     90    ARTICLE V REPRESENTATIONS AND WARRANTIES      91   

5.01

 

Financial Statements; No Material Adverse Effect

     91   

5.02

 

Existence, Qualification and Power

     92   

5.03

 

Authorization; No Contravention

     92   

5.04

 

Binding Effect

     92   

5.05

 

Litigation

     92   

5.06

 

Compliance with ERISA

     93   

5.07

 

Environmental Matters

     94   

5.08

 

Margin Regulations; Investment Company Act

     94   

5.09

 

Compliance with Laws

     95   

5.10

 

Ownership of Property; Liens

     95   

5.11

 

Corporate Structure; Capital Stock, Etc.

     95   

5.12

 

[Reserved]

     96   

5.13

 

[Reserved]

     96   

5.14

 

[Reserved]

     96   

5.15

 

Solvency

     96   

5.16

 

Taxes

     96   

5.17

 

Insurance

     96   

5.18

 

No Default

     96   

5.19

 

[Reserved]

     96   

5.20

 

Disclosure

     96   

5.21

 

Governmental Authorization; Other Consents

     97   

5.22

 

Anti-Terrorism Laws

     97   

5.23

 

REIT Status

     97   

5.24

 

OFAC

     97   

5.25

 

EEA Financial Institution

     98    ARTICLE VI AFFIRMATIVE COVENANTS      98   

6.01

 

Financial Statements

     98   

6.02

 

Certificates; Other Information

     99   

6.03

 

Preservation of Existence and Franchises

     101   

6.04

 

Books and Records

     101   

6.05

 

Compliance with Law

     101   

6.06

 

Payment of Obligations

     102   

6.07

 

Insurance

     102   

6.08

 

Maintenance of Property

     102   

6.09

 

Visits and Inspections

     102   

6.10

 

Use of Proceeds

     103   

6.11

 

Financial Covenants

     103   

6.12

 

Environmental Matters

     104   

6.13

 

REIT Status

     105   

6.14

 

Additional Guarantors; Withdrawal or Addition of Unencumbered Properties;
Release of Guarantors

     105   

 

ii



--------------------------------------------------------------------------------

6.15

 

Further Assurances

     107   

6.16

 

Compliance With Material Contracts

     107   

ARTICLE VII NEGATIVE COVENANTS

     107   

7.01

 

Liens

     107   

7.02

 

Indebtedness

     109   

7.03

 

[Reserved]

     110   

7.04

 

Investments

     110   

7.05

 

[Reserved]

     111   

7.06

 

Fundamental Changes

     111   

7.07

 

Dispositions

     111   

7.08

 

Business Activities

     112   

7.09

 

Transactions with Affiliates and Insiders

     112   

7.10

 

Organization Documents; Fiscal Year

     112   

7.11

 

Canadian Defined Benefit Pension Plan

     112   

7.12

 

[Reserved]

     112   

7.13

 

No Further Negative Pledges

     113   

7.14

 

Limitation on Restricted Actions

     113   

7.15

 

Accounting Changes

     113   

7.16

 

Sanctions

     114   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     114   

8.01

 

Events of Default

     114   

8.02

 

Remedies Upon Event of Default

     117   

8.03

 

Application of Funds

     117   

ARTICLE IX ADMINISTRATIVE AGENT

     118   

9.01

 

Appointment and Authority

     118   

9.02

 

Rights as a Lender

     119   

9.03

 

Exculpatory Provisions

     119   

9.04

 

Reliance by Administrative Agent

     120   

9.05

 

Delegation of Duties

     120   

9.06

 

Resignation of Administrative Agent

     121   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     122   

9.08

 

No Other Duties; Etc.

     122   

9.09

 

Administrative Agent May File Proofs of Claim

     122   

9.10

 

Guaranty Matters

     123   

ARTICLE X MISCELLANEOUS

     123   

10.01

 

Amendments, Etc.

     123   

10.02

 

Notices; Effectiveness; Electronic Communications

     125   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     127   

10.04

 

Expenses; Indemnity; Damage Waiver

     128   

10.05

 

Payments Set Aside

     130   

10.06

 

Successors and Assigns

     130   

10.07

 

Treatment of Certain Information; Confidentiality

     134   

10.08

 

Set-off

     135   

 

iii



--------------------------------------------------------------------------------

10.09

 

Interest Rate Limitation

     136   

10.10

 

Counterparts; Integration; Effectiveness

     136   

10.11

 

Survival of Representations and Warranties

     136   

10.12

 

Severability

     137   

10.13

 

Replacement of Lenders

     137   

10.14

 

Governing Law; Jurisdiction; etc.

     138   

10.15

 

WAIVER OF RIGHT TO TRIAL BY JURY

     138   

10.16

 

No Conflict

     139   

10.17

 

No Advisory or Fiduciary Responsibility

     139   

10.18

 

Electronic Execution of Assignments and Certain Other Documents

     140   

10.19

 

USA Patriot Act Notice

     140   

10.20

 

Judgment Currency

     140   

10.21

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     141   

ARTICLE XI GUARANTY

     141   

11.01

 

The Guaranty

     141   

11.02

 

Obligations Unconditional

     142   

11.03

 

Reinstatement

     143   

11.04

 

Certain Additional Waivers

     143   

11.05

 

Remedies

     143   

11.06

 

Rights of Contribution

     144   

11.07

 

Guarantee of Payment; Continuing Guarantee

     144   

11.08

 

Release of Subsidiary Guarantors; Certain Exempt Subsidiaries

     144   

11.09

 

Keepwell

     144   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Lenders and Commitments 5.11    Corporate Structure; Capital Stock 5.22
   Patriot Act Information 7.01    Liens 7.02    Indebtedness 7.04   
Investments 10.02    Notice Addresses

EXHIBITS

 

A    Form of Loan Notice B-1(a)    Form of Dollar Tranche Note B-1(b)    Form of
Alternative Currency Tranche Note B-2    Form of US Term Note B-3    Form of
Canadian Term Note C-1    Form of Compliance Certificate C-2    Form of
Unencumbered Property Certificate D    Form of Assignment and Assumption E   
Form of Subsidiary Guarantor Joinder Agreement F    Form of Lender Joinder
Agreement

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, restated
or supplemented from time to time, this “Credit Agreement” or this “Agreement”),
entered into as of January 14, 2016 by and among SABRA HEALTH CARE LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Parent Borrower”), SABRA
CANADIAN HOLDINGS LLC, a Delaware limited liability company (“Sabra Canadian
Holdings” and together with the Parent Borrower, the “Borrowers”), SABRA HEALTH
CARE REIT, INC., a Maryland corporation (together with its successors, the “REIT
Guarantor”), the other Guarantors identified herein, the Lenders (as defined
herein), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer (each, as defined herein), amends and restates that certain
Second Amended and Restated Credit Agreement dated as of September 10, 2014 by
and among the Parent Borrower and certain of its Affiliates, as borrowers, the
guarantors party thereto, the lenders party thereto and Bank of America, N.A, as
administrative agent for such lenders (as amended, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”).

WHEREAS, the Borrowers have requested that (a) the Revolving Lenders hereunder
provide a revolving credit facility in an aggregate Dollar Equivalent amount of
$500,000,000 (the “Revolving Credit Facility”) to be allocated into a
$375,000,000 tranche available in Dollars and a $125,000,000 tranche available
in Dollars or Alternative Currencies, (b) the US Term Loan Lenders hereunder
provide a term credit facility in Dollars in an amount of $245,000,000 (the “US
Term Loan Facility”) and (c) the Canadian Term Loan Lenders hereunder provide a
term credit facility in Canadian Dollars in an amount of CAD125,000,000 (the
“Canadian Term Loan Facility” and together with the Revolving Credit Facility
and the US Term Loan Facility, the “Credit Facilities”), which Credit Facilities
may be increased to an aggregate Dollar Equivalent amount of $1,250,000,000),
and the Lenders are willing to do so on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Credit Agreement, the following terms have the meanings set
forth below:

“Acquisition Leverage Ratio Notice” means a written notice from the Parent
Borrower to the Administrative Agent (a) delivered not later than thirty
(30) days following the last day of the initial fiscal quarter in which the
Parent Borrower seeks to invoke an adjustment to the



--------------------------------------------------------------------------------

Consolidated Leverage Ratio and/or the Consolidated Unsecured Leverage Ratio and
(b) which describes the Significant Acquisition which formed the basis for such
request (including without limitation, a pro forma calculation of the
Consolidated Leverage Ratio and/or the Consolidated Unsecured Leverage Ratio, as
applicable, immediately prior to and after giving effect to such Significant
Acquisition) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

“Administrative Agent’s Fee Letter” means the letter agreement dated as of
October 22, 2015 among the Parent Borrower, the REIT Guarantor, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and the Administrative Agent, as amended and
modified.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Alternative Currency Tranche Commitments” means the Alternative
Currency Tranche Commitments of all the Alternative Currency Tranche Lenders.

“Aggregate Dollar Tranche Commitments” means the Dollar Tranche Commitments of
all the Dollar Tranche Lenders.

“Aggregate Revolving Commitments” means, collectively, the Aggregate Dollar
Tranche Commitments and the Aggregate Alternative Currency Tranche Commitments.

“Agreement” has the meaning provided in the introductory paragraph hereof.

“Alternative Currency” means each of the following currencies: Euro, Sterling,
Canadian Dollars and Australian Dollars, together with each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Alternative Currency Tranche Commitments and $125,000,000, subject to
the provisions of Section 2.06(b).

“Alternative Currency Tranche Commitment” means, with respect to each
Alternative Currency Tranche Lender, the commitment of such Alternative Currency
Tranche Lender to make Alternative Currency Tranche Loans and to share in the
Alternative Currency Tranche Obligations hereunder up to such Alternative
Currency Tranche Lender’s Alternative Currency Tranche Commitment Percentage
thereof.

“Alternative Currency Tranche Commitment Percentage” means, at any time for each
Alternative Currency Tranche Lender, a fraction (expressed as a percentage
carried to the ninth decimal place), the numerator of which is such Alternative
Currency Tranche Lender’s Alternative Currency Tranche Committed Amount and the
denominator of which is the Aggregate Alternative Currency Tranche Commitments.
The initial Alternative Currency Tranche Commitment Percentages are set forth on
Schedule 2.01.

“Alternative Currency Tranche Committed Amount” means, with respect to each
Lender, the amount of such Lender’s Alternative Currency Tranche Commitment. The
initial Alternative Currency Tranche Committed Amounts are set forth on
Schedule 2.01.

“Alternative Currency Tranche Lenders” means a collective reference to the
Lenders holding Alternative Currency Tranche Loans or Alternative Currency
Tranche Commitments.

“Alternative Currency Tranche Loan” has the meaning provided in
Section 2.01(a)(i)(B).

“Alternative Currency Tranche Note” means the promissory notes in the form of
Exhibit B-1(b), if any, given to each Alternative Currency Tranche Lender to
evidence the Alternative Currency Tranche Loans of such Alternative Currency
Tranche Lender, as amended, restated, modified, supplemented, extended, renewed
or replaced.

“Alternative Currency Tranche Obligations” means the Alternative Currency
Tranche Loans.

“Applicable Maturity Date” means (a) with respect to the Revolving Loans, the
Swing Line Loans and Letters of Credit, the Revolving Loan Maturity Date,
(b) with respect to the US Term Loan, the US Term Loan Maturity Date and
(c) with respect to the Canadian Term Loan, the Canadian Term Loan Maturity
Date.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means, (a) for any applicable period, each of the
following percentages per annum, as applicable, subject to clause (b) below,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Percentage

Pricing
Level

  

Consolidated Leverage Ratio

   Eurocurrency
Loans for
Revolving
Loan Facility   Base Rate
Loans for
Revolving
Loan Facility   Letter of
Credit
Fee   Eurocurrency
Loans for US
Term Loan
Facility and
Canadian Term
Loan Facility   Base Rate
Loans for US
Term Loan
Facility

1

   < 40.0%    1.80%   0.80%   1.80%   1.75%   0.75%

2

   > 40.0% but < 45.0%    1.90%   0.90%   1.90%   1.85%   0.85%

3

   > 45.0% but < 50.0%    2.00%   1.00%   2.00%   1.95%   0.95%

4

   > 50.0% but < 55.0%    2.10%   1.10%   2.10%   2.05%   1.05%

5

   > 55.0%    2.40%   1.40%   2.40%   2.35%   1.35%

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered within ten (10) days after being due in accordance with such
Section, then Pricing Level 5 shall apply as of the eleventh (11th) day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day after the date on which such Compliance
Certificate is delivered. The Applicable Percentages in effect from the Closing
Date through the date that the Parent Borrower delivers the Compliance
Certificate for the fiscal quarter ending March 31, 2016 shall be determined
based upon Pricing Level 5.

(b) (i) In the event that the Parent Borrower or the REIT Guarantor achieves at
least two Investment Grade Ratings from S&P, Moody’s and/or Fitch, and
(ii) following the delivery of an irrevocable written notice of election (the
“Election Notice”) from the Parent Borrower to the Administrative Agent, the
“Applicable Percentage” shall mean, for any applicable period, the appropriate
applicable percentage corresponding to the following percentages per annum,
based upon the Debt Ratings at each Pricing Level as set forth below (it being
understood that if the Parent Borrower or REIT Guarantor, as applicable, fails
to maintain at least two Investment Grade Ratings, Pricing Level 5 shall apply):

 

4



--------------------------------------------------------------------------------

Applicable Percentage

Pricing
Level

  

Debt Ratings

   Facility
Fees   Eurocurrency
Rate for
Revolving
Loans   Eurocurrency
Rate for US
Term Loan
Facility and
Canadian
Term Loan
Facility   Letter of
Credit
Fees   Base Rate
for
Revolving
Loans   Base Rate
for US Term
Loan Facility

1

   > A-/A3    0.125%   0.90%   1.00%   0.90%   0.00%   0.00%

2

   BBB+/Baa1    0.150%   1.00%   1.10%   1.00%   0.00%   0.10%

3

   BBB/Baa2    0.200%   1.10%   1.25%   1.10%   0.10%   0.25%

4

   BBB-/Baa3    0.250%   1.30%   1.50%   1.30%   0.30%   0.50%

5

   < BBB-/Baa3    0.300%   1.70%   1.95%   1.70%   0.70%   0.95%

Each change in the Applicable Percentage resulting from a publicly announced
change in the Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Parent Borrower to the
Administrative Agent of notice thereof and ending on the day immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the day immediately preceding the effective date of the
next such change. If at any time the Parent Borrower or the REIT Guarantor, as
applicable, has only two (2) Investment Grade Ratings, and such Investment Grade
Ratings are split, then: (A) if the difference between such Investment Grade
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Applicable Percentage shall be the rate per annum that would be applicable
if the higher of the Investment Grade Ratings were used; and (B) if the
difference between such Investment Grade Ratings is two ratings categories or
more (e.g. Baa1 by Moody’s and BBB- by S&P), the Applicable Percentage shall be
the rate per annum that would be applicable if the ratings category one category
below the higher Investment Grade Rating were used. If at any time the Parent
Borrower or the REIT Guarantor, as applicable, has three (3) Investment Grade
Ratings, and such Investment Grade Ratings are split, then: (A) if the
difference between the highest and the lowest such Investment Grade Ratings is
one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
Applicable Percentage shall be the rate per annum that would be applicable if
the highest of the Investment Grade Ratings were used; and (B) if the difference
between such Investment Grade Ratings is two ratings categories or more (e.g.
Baa1 by Moody’s and BBB- by S&P or Fitch), the Applicable Percentage shall be
the rate per annum that would be applicable if the average of the two
(2) highest Investment Grade Ratings were used; provided, that if such average
is not a recognized rating category, then the Applicable Percentage shall be the
rate per annum that would be applicable if the second highest Debt Rating of the
three were used.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, as the
case may be, to be necessary for timely

 

5



--------------------------------------------------------------------------------

settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means, collectively, (i) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as joint lead arranger and sole book runner,
(ii) Credit Agricole Corporate and Investment Bank, in its capacity as joint
lead arranger, and (iii) Citizens Bank, National Association, in its capacity as
joint lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Parties for the fiscal year ended December 31, 2014, and the
related consolidated statements of earnings, shareholders’ equity and cash flows
for such fiscal year of the Consolidated Parties, including the notes thereto.

“Australian Dollar” means the lawful currency of Australia.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

6



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A., together with its successors.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within sixty
(60) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of sixty (60) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days) or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate determined on such day (or if no such
rate is determined on such day, the next preceding day for which a Eurocurrency
Rate is determined) for a Eurocurrency Loan with an Interest Period of one month
plus 1.00%, and if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

7



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrowers” shall have the meaning given to such term in the introductory
paragraph hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Eurocurrency Loans, having the
same Interest Period, or (b) a borrowing of Swing Line Loans, as appropriate.

“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the respective Consolidated Parties, as applicable, at
such time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, in the State of New York or the state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Credit Agreement in respect of any
such Eurocurrency Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable interbank market for such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurocurrency Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

8



--------------------------------------------------------------------------------

“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains or has ever contained a “defined benefit provision” as such term is
defined in Section 147.1(1) of the Income Tax Act (Canada).

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

“Canadian Pension Plan” means any pension plan or plan that is subject to the
Pension Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada for employees in Canada and former employees in Canada of
any Credit Party or any Subsidiary thereof.

“Canadian Term Loan” has the meaning provided in Section 2.01(a)(iii).

“Canadian Term Loan Commitment” means, with respect to each Canadian Term Loan
Lender, the commitment of such Canadian Term Loan Lender to make its portion of
the Canadian Term Loan to the Borrowers pursuant to Section 2.01(a)(iii), in the
principal amount set forth opposite such Canadian Term Loan Lender’s name on
Schedule 2.01; provided that, at any time after funding of the Canadian Term
Loans, the determination of “Required Lender” shall also be based on the
Outstanding Amount of such Canadian Term Loans.

“Canadian Term Loan Commitment Percentage” means, at any time, for each Canadian
Term Loan Lender, the percentage of the aggregate Outstanding Amount of the
Canadian Term Loan (or aggregate Canadian Term Loan Commitment, prior to the
termination thereof) held by such Canadian Term Loan Lender to the aggregate
Outstanding Amount of the Canadian Term Loans (or Canadian Term Loan
Commitments) held by all Canadian Term Loan Lenders, as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 10.06.

“Canadian Term Loan Lenders” means a collective reference to the Lenders holding
the Canadian Term Loans or Canadian Term Loan Commitments and “Canadian Term
Loan Lender” means any of them individually.

“Canadian Term Loan Maturity Date” means January 14, 2021; provided, however,
that if such date is not a Business Day, the Canadian Term Loan Maturity Date
shall be the next preceding Business Day

“Canadian Term Note” means the promissory note in the form of Exhibit B-3, if
any, given to each Canadian Term Loan Lender to evidence the Canadian Term Loan
of such Canadian Term Loan Lender, as amended, restated, modified, supplemented,
extended, renewed or replaced.

 

9



--------------------------------------------------------------------------------

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock (including
preferred capital stock), (b) in the case of an association or business entity,
any and all shares, interests, participations, rights or other equivalents
(however designated) of capital stock, (c) in the case of a partnership,
partnership interests (whether general or limited), (d) in the case of a limited
liability company, membership interests and (e) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Capitalization Rate” means (a) 10.00% for all government reimbursed assets
(i.e. skilled nursing facilities, etc.), (b) 7.75% for all non-government
reimbursed assets (i.e. assisted living facilities, independent living
facilities, medical office buildings, etc.), and (c) 9.00% for hospitals.

“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations. “Cash Collateralization” and
“Cash Collateralize” have meanings correlative thereto.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the

 

10



--------------------------------------------------------------------------------

following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, voting stock of the REIT Guarantor (or other securities convertible
into such voting stock) representing thirty-five percent (35%) or more of the
combined voting power of all voting stock of the REIT Guarantor, (ii) during any
period of up to twenty-four (24) consecutive months, commencing after the
Closing Date, individuals who at the beginning of such twenty-four (24) month
period were directors of the REIT Guarantor (together with any new director
whose election by the REIT Guarantor’s Board of Directors or whose nomination
for election by the REIT Guarantor’s shareholders was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors of the REIT Guarantor then in office. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934 or (iii) the
occurrence of a “Change of Control” or any equivalent term or concept under
either of the Sabra Senior Note Indentures.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Commitment” means (a) with respect to each Lender, (i) the Revolving Commitment
of any such Lender, (ii) the US Term Loan Commitment of such Lender, (iii) the
Canadian Term Loan Commitment of such Lender, (b) with respect to the L/C
Issuer, the L/C Commitment and (c) with respect to the Swing Line Lender, the
Swing Line Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1; provided that each such Compliance Certificate shall, in any case,
include (without limitation) supporting documents and materials reasonably
required by the Administrative Agent for the evidencing of the calculations and
certifications made in connection therewith.

“Consolidated Cash Taxes” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, the

 

11



--------------------------------------------------------------------------------

aggregate of all Federal, state and foreign income taxes, as determined in
accordance with GAAP, to the extent the same are paid in cash; including, in any
event, a pro rata share of the foregoing items and components attributable to
interests in joint ventures.

“Consolidated EBITDA” means, for any period, for the Consolidated Parties, the
sum of (a) net income of the Consolidated Parties, in each case, excluding any
non-recurring or extraordinary gains and losses (including, without limitation,
any costs related to an acquisition or other Disposition and all amounts
allocated pursuant to the tax allocation agreement executed in connection with
the Separation), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Consolidated Interest Expense (for purposes hereof, the term
“Consolidated Interest Expense” shall include the items otherwise excluded by
clause (b)(i) in such definition), (ii) the amount of income taxes (or minus the
amount of tax benefits), (iii) depreciation and amortization, (iv) non-cash
compensation expenses to officers, directors and employees of the Consolidated
Parties and (v) reserves for non-collectible revenues pertaining to revenues
recognized in a previous calculation period, in each case on a consolidated
basis determined in accordance with GAAP; including, in any event, a pro rata
share of the foregoing items and components attributable to interests in joint
ventures.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed
Charges of the Consolidated Parties for the most recently completed four
(4) fiscal quarters.

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense, plus
(b) current scheduled principal payments of Consolidated Funded Debt for such
period (including, for purposes hereof, payments in connection with current
scheduled reductions in commitments, but excluding any “balloon” payment or
final payment at maturity that is significantly larger than the scheduled
payments that preceded it), plus (c) the aggregate amount of Consolidated Cash
Taxes, plus (d) dividends and distributions on preferred stock, if any, for such
period, in each case, as determined in accordance with GAAP; including, in any
event, a pro rata share of the foregoing items and components attributable to
interests in joint ventures.

“Consolidated Funded Debt” means, as of any date of determination, all Funded
Debt of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP; including, in any event, a pro rata share of the foregoing
items and components attributable to interests in joint ventures.

“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period; provided,
that interest expenses shall, in any event, (a) include the interest component
under Capital Leases and the implied interest component under Securitization
Transactions and include a pro rata share of the foregoing items and components
attributable to interests in joint ventures, and (b) exclude (i) the
amortization of any deferred financing fees, debt issuance costs, commissions
and expenses, (ii) any expense resulting from the discounting of any outstanding
Indebtedness in connection with the

 

12



--------------------------------------------------------------------------------

application of purchase accounting in connection with any acquisition or other
Disposition, (iii) non-cash costs associated with Swap Agreements and (iv) any
expense resulting from the accretion of discounts or amortization of premiums
related to the assumption or issuance of debt.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt to (b) Consolidated Total Asset Value for the
most recently completed fiscal quarter.

“Consolidated Parties” means the REIT Guarantor and its Subsidiaries determined
on a consolidated basis in accordance with GAAP and “Consolidated Party” means
any one of the “Consolidated Parties”, exclusive of any entity which is being
required to be consolidated with the REIT Guarantor solely as a result of such
entity being a “variable interest entity” pursuant to GAAP, provided that the
REIT Guarantor or any other Subsidiary of the REIT Guarantor (exclusive of such
“variable interest entity”) has no recourse liability for any Indebtedness of
such “variable interest entity”.

“Consolidated Secured Funded Debt” means, as of any date of determination, all
Funded Debt of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP that is secured by a Lien.

“Consolidated Secured Recourse Funded Debt” means any Consolidated Secured
Funded Debt, in respect of which recourse for payment (exclusive of any
“non-recourse debt” whereby the payee’s remedies are limited to specific,
identified assets of the payor which secure such debt and where the payor has no
personal liability beyond the loss of such specified asset other than liability
for fraud, material misrepresentation, misapplication of funds, environmental
indemnities, and other typical exceptions to non-recourse liability) is to the
Consolidated Parties.

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP.

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets for the fiscal quarter most recently ended (for
Real Property Assets owned for the prior four (4) fiscal quarters), minus the
Net Revenue attributable to each Real Property Asset sold or otherwise disposed
of during such most recently ended quarter, minus the Net Revenue from all Real
Property Assets acquired during the prior four (4) fiscal quarter period,
multiplied by four, divided by (2) the Capitalization Rate, plus (b) the
acquisition cost of each Real Property Asset acquired during the prior four
(4) fiscal quarter period, plus (c) the GAAP book value of the Borrower’s
Investments permitted by Section 7.04, plus (d) cash and cash equivalents, plus
(e) the Consolidated Parties’ pro rata share of the foregoing items and
components attributable to interest in Unconsolidated Affiliates.

“Consolidated Unsecured Debt Yield” means, as of any date of determination, the
ratio of (a) Unencumbered Net Revenue plus interest income from unencumbered
Qualified Mortgage

 

13



--------------------------------------------------------------------------------

Loans (provided, however, the aggregate amount of Qualified Mortgage Loans
attributable to second mortgages or second deeds of trust shall not exceed
$75,000,000), as of the end of the most recently completed fiscal quarter
multiplied by four (4) to (b) the Consolidated Unsecured Funded Debt for the
most recently completed fiscal quarter.

“Consolidated Unsecured Funded Debt” means the aggregate principal amount of
Funded Debt of the Consolidated Parties, on a consolidated basis, that is not
Consolidated Secured Funded Debt.

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Revenue plus interest income
from Qualified Mortgage Loans (provided, however, that the aggregate amount of
Qualified Mortgage Loans attributable to second mortgages or second deeds of
trust shall not exceed $75,000,000) as of the end of the most recently completed
fiscal quarter to (b) the Consolidated Unsecured Interest Expense for the most
recently completed fiscal quarter.

“Consolidated Unsecured Interest Expense” means, for any period, for the
Consolidated Parties on a consolidated basis, all interest expense and letter of
credit fee expense, as determined in accordance with GAAP during such period,
attributable to the Consolidated Parties’ aggregate Consolidated Unsecured
Funded Debt; provided, that interest expenses shall, in any event, (a) include
the interest component under Capital Leases and the implied interest component
under Securitization Transactions; (b) exclude the amortization of any deferred
financing fees; and (c) exclude any expense resulting from the accretion of
discounts or amortization of premiums related to the assumption or issuance of
debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

“Credit Documents” means this Credit Agreement, the Notes, the Administrative
Agent’s Fee Letter, the Letters of Credit, the Subsidiary Guarantor Joinder
Agreements, the Unencumbered Property Certificates and the Compliance
Certificates.

 

14



--------------------------------------------------------------------------------

“Credit Party” means, as of any date, the Borrowers or any Guarantor (including
the REIT Guarantor) which is a party to the Guaranty as of such date; and
“Credit Parties” means a collective reference to each of them.

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch for the Parent Borrower’s or REIT Guarantor’s
non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (c) two
percent (2%) per annum, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified a Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any

 

15



--------------------------------------------------------------------------------

sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Dollar” or “$” means the lawful currency of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment of such Dollar Tranche Lender to make Dollar Tranche Loans and to
share in the Dollar Tranche Obligations hereunder up to such Dollar Tranche
Lender’s Dollar Tranche Commitment Percentage thereof.

“Dollar Tranche Commitment Percentage” means, at any time for each Dollar
Tranche Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Dollar Tranche Lender’s Dollar
Tranche Committed Amount and the denominator of which is the Aggregate Dollar
Tranche Commitments. The initial Dollar Tranche Commitment Percentages are set
forth on Schedule 2.01.

“Dollar Tranche Committed Amount” means, with respect to each Lender, the amount
of such Lender’s Dollar Tranche Commitment. The initial Dollar Tranche Committed
Amounts are set forth on Schedule 2.01.

“Dollar Tranche Lenders” means a collective reference to the Lenders holding
Dollar Tranche Loans or Dollar Tranche Commitments.

“Dollar Tranche Loan” has the meaning provided in Section 2.01(a)(i)(A).

“Dollar Tranche Note” means the promissory notes in the form of Exhibit B-1(a),
if any, given to each Dollar Tranche Lender to evidence the Dollar Tranche Loans
and Swing Line Loans of such Dollar Tranche Lender, as amended, restated,
modified, supplemented, extended, renewed or replaced.

“Dollar Tranche Obligations” means the Dollar Tranche Loans, the L/C Obligations
and the Swing Line Loans.

“Domestic Subsidiary” means any Subsidiary of the Parent Borrower that is
organized under the laws of the United States or any state thereof or the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of

 

16



--------------------------------------------------------------------------------

an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Parent Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the REIT Guarantor or any of the REIT Guarantor’s Affiliates or
Subsidiaries.

“Eligible Ground Lease” means, at any time, a ground lease (a) under which a
Credit Party is the lessee and is the fee owner of (or leases) the structural
improvements located thereon, (b) that has a remaining term of not less than
thirty (30) years (including the initial term and any additional extension
options that are solely at the option of such Credit Party), (c) where no party
to such lease is subject to a then-continuing Bankruptcy Event, (d) such ground
lease (or a related document executed by the applicable ground lessor) contains
customary provisions protective of a first mortgage lender to the lessee and
(e) where such Credit Party’s interest in the underlying Real Property Asset or
the lease is not subordinate to any Lien other than the Eligible Ground Lease
itself, any fee mortgage (if such fee mortgage has non-disturbed such Credit
Party pursuant to a non-disturbance agreement reasonable satisfactory to the
Administrative Agent), any Permitted Liens and other encumbrances reasonably
acceptable to the Administrative Agent, in their discretion.

“Eligible Tenant” means a third party Tenant which (a) is not in arrears on any
required rental payment, principal or interest payment, payments of real
property taxes or payments of premiums on insurance policies with respect to its
lease beyond the later of (i) the applicable grace period with respect thereto,
if any, and (ii) sixty (60) days; and (b) is not subject to a then continuing
Bankruptcy Event.

“Environmental Laws” means any and all federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Substances into the environment,
including those related to wastes, air emissions and discharges to waste or
public systems.

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to any of the Consolidated Parties, (b) in connection with a
conversion of debt securities to equity or one type

 

17



--------------------------------------------------------------------------------

of equity securities into another type of equity securities, (c) in connection
with the exercise by a present or former employee, officer or director under a
stock incentive plan, stock option plan or other equity-based compensation plan
or arrangement, or (d) in connection with any acquisition permitted hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the REIT Guarantor within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the REIT Guarantor or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the REIT Guarantor or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability by a Governmental
Authority under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the REIT Guarantor or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.1

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate other than a Loan that bears interest at the Base Rate as
determined by clause (c) of the first sentence of the definition of “Base Rate”.
Eurocurrency Loans may be denominated in Dollars or an Alternative Currency. All
Loans denominated in an Alternative Currency must be Eurocurrency Loans, subject
to the provisions of Article III.

“Eurocurrency Rate” means:

(a) with respect to any Extension of Credit for any Interest Period:

 

 

1  The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

18



--------------------------------------------------------------------------------

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published by Bloomberg (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(iii) denominated in Australian dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

(iv) denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06(a); and

(b) For any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time, determined two (2) Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; and, provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Event of Default” has the meaning provided in Section 8.01.

 

19



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.09 and any
and all guarantees of such Guarantor’s Swap Obligations by other Credit Parties)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which a Borrower is located,
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by a Borrower under Section 10.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii) and
(e) U.S. federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the opening paragraph
of this Agreement.

“Extension of Credit” means (i) any Borrowing and (ii) any L/C Credit Extension.

“Facility Fee” has the meaning provided in Section 2.09(b).

“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or leased by any of the Consolidated Parties as lessor, to an
Eligible Tenant, which, in the reasonable judgment of the Administrative Agent,
is a commercial space lease or is a triple net lease such that such Eligible
Tenant is required to pay all taxes, utilities, insurance, maintenance, casualty
insurance payments and other expenses with respect to the subject Real Property
Asset (whether in the form of reimbursements or additional rent) in addition to
the base rental payments

 

20



--------------------------------------------------------------------------------

required thereunder such that net operating income for such Real Property Asset
(before non-cash items and franchise or income taxes) equals the base rent paid
thereunder; provided, that each such lease or master lease shall be in form and
substance reasonably satisfactory to the Administrative Agent.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant thereto (including any intergovernmental
agreements).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fitch” means Fitch Ratings, a Subsidiary of Fimlac, S.A., and any successor
thereto.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Borrower” means any borrower under this Agreement organized in any
jurisdiction other than the United States (or any political subdivision
thereof).

“Foreign Subsidiary” means any Subsidiary of the Parent Borrower that is not
organized under the laws of the United States or any state thereof or the
District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of all outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Revolving Commitment Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been

 

21



--------------------------------------------------------------------------------

reallocated to other Revolving Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

(e) the Attributable Principal Amount of Securitization Transactions;

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

(g) Support Obligations in respect of Funded Debt of another Person (other than
Persons in such group, if applicable); and

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on

 

22



--------------------------------------------------------------------------------

the maximum amount available to be drawn in the case of letter of credit
obligations and the other obligations under clause (c), and based on the amount
of Funded Debt that is the subject of the Support Obligations in the case of
Support Obligations under clause (g). For purposes of clarification, “Funded
Debt” of Person constituting a consolidated group shall not include
inter-company indebtedness of such Persons, general accounts payable of such
Persons which arise in the ordinary course of business, accrued expenses of such
Persons incurred in the ordinary course of business or minority interests in
joint ventures or limited partnerships (except to the extent set forth in
clause (h) above). In addition, Funded Debt shall exclude (i) any foreign,
federal, state, local or other taxes, or (ii) any indemnification, earnouts,
adjustments or holdbacks of purchase price or similar obligations, in each case,
incurred or assumed in connection with the acquisition or other Disposition of
any business, assets or a Subsidiary, other than guarantees of indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such transaction.

“Funds From Operations” means, with respect to any period, the REIT Guarantor’s
net income (or loss), plus depreciation and amortization and after adjustments
for unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” (i) shall include, and be adjusted to take into account, the
REIT Guarantor’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, a copy of which has been provided to the Administrative Agent
and the Lenders and (ii) shall exclude stock-based compensation expenses, the
amortization of financing fees and any expense resulting from the accretion of
discounts or amortization or premiums related to the assumption or issuance of
debt, and (b) net income (or loss) shall not include gains (or, if applicable,
losses) resulting from or in connection with (i) restructuring of indebtedness,
(ii) sales of property,(iii) sales or redemptions of preferred stock,
(iv) reserves for non-collectible revenues pertaining to revenues recognized in
a previous calculation period, or (v) the REIT Guarantor’s pro rata share of
impairment write-downs of depreciable real estate or of investments in
Unconsolidated Affiliates that are driven by measurable decreases in the fair
value of depreciable real estate held by the Unconsolidated Affiliate.

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

“Governmental Authority” means any nation or government, any state, province,
territory or other political subdivision thereof, and any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor” means, as of any date, (a) the REIT Guarantor, (b) any Subsidiary
Guarantor which is a party to the Guaranty as of such date, (c) with respect to
(i) Obligations under any Swap Contract, (ii) Obligations under any Treasury
Management Agreement and (iii) any

 

23



--------------------------------------------------------------------------------

Obligation under any Swap Contract of a Specified Loan Party (determined before
giving effect to Section 11.01 and 11.09) under the Guaranty, the Borrowers and
(d) the successors and permitted assigns of the foregoing; and “Guarantors”
means a collective reference to each of them.

“Guaranty” means the Guaranty made by the Guarantors under Article XI in favor
of the Lenders, together with each joinder agreement delivered pursuant to
Section 6.14.

“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.

“Healthcare Facilities” means any skilled nursing facility, assisted living
facility, independent living facility, continuing care retirement community,
mental health facility, life science facility, medical office building, hospital
or other property typically owned by healthcare real estate investment trusts
and any ancillary businesses that are incidental to the foregoing.

“Healthcare Laws” has the meaning given to such term in Section 5.19(a) hereof.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) net obligations under any Swap Contract;

(d) Support Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning provided in Section 10.04.

 

24



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means all assets of the Consolidated Parties that are
properly classified as “intangible assets” in accordance with GAAP, but
excluding interests in real estate that are classified as “intangible assets” in
accordance with GAAP.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and
December and the Applicable Maturity Date and, in the case of any Swing Line
Loan, any other dates reasonably determined by the Swing Line Lender, and (b) as
to any Eurocurrency Loan (other than Swing Line Loans), the last Business Day of
each Interest Period for such Loan and the Applicable Maturity Date, the date of
repayment of principal of such Loan, and where the applicable Interest Period
exceeds three months, the date every three months after the beginning of such
Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the immediately
succeeding Business Day.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Applicable Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.

“International Unencumbered Property” means an Unencumbered Property which is
located in Australia, Canada, Switzerland or the United Kingdom.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance (other than
deposits with financial institutions available for withdrawal or demand, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution to,
guaranty or assumption of debt of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in

 

25



--------------------------------------------------------------------------------

such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Rating” means a Debt Rating of BBB- or higher from S&P or
Fitch or Baa3 or higher from Moody’s.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Parent Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing. All L/C Advances
shall be denominated in Dollars.

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans in accordance with Section 2.03(c). All L/C Borrowings shall be
denominated in Dollars.

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Revolving Lender, the commitment of such Revolving
Lender to purchase participation interests in L/C Obligations up to such
Revolving Lender’s Revolving Commitment Percentage thereof.

“L/C Committed Amount” has the meaning provided in Section 2.01(b).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

26



--------------------------------------------------------------------------------

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(e).

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder as a subfacility of the Dollar Tranche Commitment. Letters of Credit
may be issued only in Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Loan Maturity Date then in effect (or, if such day is not
a Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” shall have the meaning given such term in
Section 2.09(d).

“LIBOR” has the meaning provided in the definition of “Eurocurrency Rate” in
this Section 1.01.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 

27



--------------------------------------------------------------------------------

“LIBOR Rate” has the meaning provided in the definition of “Eurocurrency Rate”
in this Section 1.01.

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means any Revolving Loan, US Term Loan, Canadian Term Loan or Swing Line
Loan, and the Base Rate Loans and Eurocurrency Loans comprising such Loans.

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Loans, which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Parent Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
(i) the Parent Borrower, (ii) the REIT Guarantor or (iii) the other Consolidated
Parties, taken as a whole, (b) a material impairment of the rights and remedies
of the Administrative Agent or any Lender under any Credit Document, or of the
ability of (i) the Parent Borrower, (ii) the REIT Guarantor or (iii) the other
Credit Parties, taken as a whole, to perform its obligations under any Credit
Document to which it is a party, or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
other Credit Party of any Credit Document to which it is a party.

“Material Contract” means, any lease or master lease of which a Credit Party or
a Guarantor is a party and which, in the reasonable judgment of Administrative
Agent, is a triple net lease; any cash management agreement, any applicable
ground lease; or any similar agreement with respect to any Unencumbered
Property.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. §§ 1396 et seq. and related regulations.

“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes, without
limitation, physician services, nurse and

 

28



--------------------------------------------------------------------------------

therapist services, dental services, hospital services, skilled nursing facility
services, comprehensive outpatient rehabilitation services, home health care
services, residential and out-patient behavioral healthcare services, and
medicine or health care equipment provided to a Person for a necessary or
specifically requested valid and proper medical or health purpose.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 §§ et seq. and related regulations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a mortgage or deed of trust on Real Property Assets.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the REIT Guarantor or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that neither (a) an agreement
that establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets
nor (b) a provision in any agreement governing unsecured Funded Debt generally
prohibiting the encumbrance of assets (so long as such provision is generally
consistent with a comparable provision of the Credit Documents) shall constitute
a “Negative Pledge” for purposes of this Credit Agreement; and provided further,
however, that any provision under either of the Sabra Senior Note Indentures
and/or any other document relating to the Sabra Senior Notes that may be
included within this definition of “Negative Pledge” shall not constitute a
“Negative Pledge” for purposes of the Credit Agreement.

“Net Revenues” shall mean, with respect to any Real Property Asset for the
applicable period, the sum of (a) rental payments received in cash by the
applicable Credit Party (whether in the nature of base rent, minimum rent,
percentage rent, additional rent or otherwise, but exclusive of security
deposits, earnest money deposits, advance rentals (which will be deemed Net
Revenues in the month in which such rent is due), reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the tenant thereunder (unless the Credit Party becomes entitled to retain the
same) and proceeds from a sale or other disposition) pursuant to the Facility
Leases applicable to such Real Property Asset, minus (b) if applicable,
operating expenses of the applicable Credit Party related to such Real Property
Asset (not including expenses paid or payable by the Tenants) minus (c) rental
payments made by the applicable Credit Party with respect to any Eligible Ground
Lease (unless paid by a Tenant). It is understood that (i) adjustments will be
permitted to allow a Credit Party to accommodate

 

29



--------------------------------------------------------------------------------

temporary changes in the timing of payments and (ii) Net Revenues shall also
include proceeds of business interruption or rent insurance.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Notes” means a collective reference to the Revolving Notes and the Term Notes;
and “Note” means any one of them.

“Obligations” mean with respect to each Credit Party, without duplication,
(a) all advances to, and debts, liabilities, obligations, covenants and duties
of, any Credit Party arising under any Credit Document or otherwise with respect
to any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) all obligations under any Swap Contract of any Credit
Party to which a Lender or any Affiliate of a Lender is a party and (c) all
obligations of any Credit Party under any Treasury Management Agreement between
any Credit Party and any Lender or Affiliate of a Lender; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans

 

30



--------------------------------------------------------------------------------

occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market

“Parent Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.

“Participant” has the meaning provided in Section 10.06(d).

“Participant Register” has the meaning provided in Section 10.06(d).

“Participating Member States” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the REIT
Guarantor or any ERISA Affiliate or to which the REIT Guarantor or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Liens” has the meaning provided in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the REIT Guarantor or, with respect to any
such plan that is subject to Section 412 of the Internal Revenue Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

 

31



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Mortgage Loan” means any Mortgage Loan that is secured by a first or
second mortgage or a first or second deed of trust on Real Property Assets so
long as the mortgagor or grantor with respect to such Mortgage Loan is not
delinquent sixty (60) days or more in interest or principal payments due
thereunder.

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Real Property Asset” means, a parcel of real or leasehold property, together
with all improvements (if any) thereon (including all tangible personal property
owned by the person owning such real or leasehold property) owned in fee simple
or leased pursuant to an Eligible Ground Lease by any Person; “Real Property
Assets” means a collective reference to each Real Property Asset.

“Register” has the meaning provided in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

“REIT Guarantor” has the meaning specified in the introductory paragraph hereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

32



--------------------------------------------------------------------------------

“Required Dollar Tranche Lenders” means, as of any date of determination, Dollar
Tranche Lenders having more than 50% of (a) the Aggregate Dollar Tranche
Commitments or (b) if the Dollar Tranche Commitments and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Article VIII, Dollar Tranche Lenders holding in the aggregate at least 50% of
the Dollar Tranche Obligations (including, in each case, the aggregate amount of
each Dollar Tranche Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans); provided, (i) that the Dollar Tranche
Commitment of, and (ii) the portion of the Dollar Tranche Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Dollar Tranche Lenders.

“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) holding more than
50% of the sum of the Outstanding Amount of the Loans and the aggregate
available undrawn Revolving Commitments (including, in each case, the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans); provided (i) that the undrawn Revolving
Commitment of, and (ii) the portion of the Outstanding Amount of all Loans held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of (a) the Aggregate Revolving Commitments or
(b) if the Revolving Commitments and the obligation of the L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Article VIII, Revolving
Lenders holding in the aggregate at least 50% of the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, (i) that the Revolving Commitment of, and (ii) the portion of the
Revolving Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, chief investment officer and the controller of any Credit Party, solely
for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Credit Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Credit Party so designated by any of the foregoing
officers in a notice to the Administrative Agent, or any other officer or
employee of the applicable Credit Party designated in or pursuant to an
agreement between the applicable Credit Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to

 

33



--------------------------------------------------------------------------------

Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Revolving Lenders shall require.

“Revolving Commitment” means, collectively, the Dollar Tranche Commitment and
the Alternative Currency Tranche Commitment.

“Revolving Commitment Percentage” means, at any time for each Revolving Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Revolving Lender’s aggregate Revolving Committed
Amount and the denominator of which is the Aggregate Revolving Commitments.

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) in the case of Revolving Loans and Swing Line Loans,
the Revolving Loan Maturity Date, and, in the case of the Letters of Credit, the
Letter of Credit Expiration Date, and (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.

“Revolving Committed Amount” means, collectively, the Dollar Tranche Committed
Amount and the Alternative Currency Tranche Committed Amount.

“Revolving Lenders” means a collective reference to the Dollar Tranche Lenders
and the Alternative Currency Tranche Lenders.

“Revolving Loans” means, collectively, the Dollar Tranche Loans and Alternative
Currency Tranche Loans.

“Revolving Loan Maturity Date” means the later of (a) January 14, 2020 and
(b) if maturity is extended pursuant to Section 2.18, such extended maturity
date as determined pursuant to such Section; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Revolving Notes” means, collectively, the Dollar Tranche Notes and the
Alternative Currency Tranche Notes.

“Revolving Obligations” means, collectively, the Dollar Tranche Obligations and
the Alternative Currency Tranche Obligations.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sabra Senior Notes” means, collectively, the Sabra Senior Notes (2013) and the
Sabra Senior Notes (2014).

“Sabra Senior Notes (2013)” means the 5.375% senior notes due 2023 issued by
Sabra Health Care Limited Partnership and Sabra Capital Corporation pursuant to
the Sabra Senior

 

34



--------------------------------------------------------------------------------

Notes Indenture (2013), as such senior unsecured notes may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“Sabra Senior Notes (2014)” means the 5.500% senior notes due 2021issued by
Sabra Health Care Limited Partnership and Sabra Capital Corporation pursuant to
the Sabra Senior Notes Indenture (2013), as supplemented by a third supplemental
indenture dated January 23, 2014, as such senior unsecured notes may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

“Sabra Senior Notes Indenture (2013)” means the Indenture, dated as of May 23,
2013, by and among the Notes Issuers, certain guarantors party thereto from time
to time and Wells Fargo Bank, National Association, as trustee, as the same may
be amended, restated, supplemented, replaced or otherwise modified from time to
time.

“Sale and Leaseback Transaction” means, with respect to any Credit Party or any
Subsidiary thereof, any arrangement, directly or indirectly, with any person
whereby such Credit Party or Subsidiary thereof shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the Canadian Government, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) (i) an agency of the government
of a Designated Jurisdiction, (ii) an organization controlled by a Designated
Jurisdiction, or (iii) a Person resident in a Designated Jurisdiction, to the
extent subject to a sanctions program administered by OFAC or (c) any Person or
Persons owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

35



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment (the “Securitization Receivables”) to a special
purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any other
Person.

“Separation” means the distribution of all of the outstanding shares of common
stock of SHG Services, Inc. to the stockholders of Sun Healthcare Group, Inc.,
as further described in that certain Credit Agreement dated as of November 3,
2010 by and among the Parent Borrower, certain of its Affiliates, the financial
institutions party thereto as lenders, and Bank of America, N.A., as
administrative agent for such lenders.

“Significant Acquisition” means any acquisition or investment (in one or a
series of related transactions) with an aggregate consideration in excess of
$200,000,000.

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” has the meaning specified in Section 11.09.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such

 

36



--------------------------------------------------------------------------------

Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the REIT Guarantor.

“Subsidiary Guarantor” means each Subsidiary of the REIT Guarantor other than
(i) either Borrower, (ii) the Unrestricted Subsidiaries, (iii) any Subsidiary
which, as of the Closing Date, is prohibited by the terms of secured project
financing documents from being a Guarantor hereunder, (iv) any Subsidiary that
is not required by the provisions of this Agreement (including Section 11.08) to
be a Guarantor hereunder, (v) any Subsidiary that is released from being a
Guarantor hereunder by the provisions of this Agreement (including
Section 11.08) and (vi) any “variable interest entity” which is excluded from
the definition of “Consolidated Parties” hereunder.

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E to be executed by each new Subsidiary of the REIT Guarantor that is
required to become a Subsidiary Guarantor in accordance with Section 6.14(b)
hereof.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the

 

37



--------------------------------------------------------------------------------

stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Support Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in Dollars, and
with respect to each Dollar Tranche Lender, the commitment of such Dollar
Tranche Lender to purchase participation interests in Swing Line Loans in
Dollars.

“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).

“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

38



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning provided in Section 2.01(c).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person who is a lessee with respect to any lease held by a
Credit Party as lessor or as an assignee of the lessor thereunder.

“Term Loan Commitments” means, collectively, the US Term Loan Commitment and the
Canadian Term Loan Commitment.

“Term Loan Lenders” means, collectively, the US Term Loan Lenders and the
Canadian Term Loan Lenders.

“Term Loans” means, collectively, the US Term Loans and the Canadian Term Loans.

“Term Loan Maturity Date” means the US Term Loan Maturity Date or the Canadian
Term Loan Maturity Date, as applicable.

“Term Notes” means, collectively, the US Term Notes and the Canadian Term Notes.

“Threshold Amount” means $25,000,000.

“Tranche” means, with respect to a Revolving Loan, its character as a Dollar
Tranche Loan or an Alternative Currency Tranche Loan.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit, purchasing or debit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

39



--------------------------------------------------------------------------------

“Type” means, with respect to any Revolving Loan, US Term Loan or Canadian Term
Loan, its character as a Base Rate Loan or a Eurocurrency Loan.

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits”.

“Unconsolidated Affiliates” means an Affiliate of the Parent Borrower whose
financial statements are not required to be consolidated with the financial
statements of the Consolidated Parties in accordance with GAAP.

“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) the quotient of (1) Unencumbered Net Revenue for the prior fiscal quarter
(for Real Property Assets owned for the prior four (4) fiscal quarters), minus
the Unencumbered Net Revenue attributable to each Unencumbered Property sold or
otherwise disposed of during such most recently ended quarter, minus the
Unencumbered Net Revenue from any Unencumbered Property acquired during the
prior four (4) fiscal quarter period, multiplied by four, divided by (2) the
Capitalization Rate plus (b) the acquisition cost of each Unencumbered Property
acquired during the prior four (4) fiscal quarter period plus (c) the book value
of unencumbered Qualified Mortgage Loans; provided, that when calculating the
Unencumbered Asset Value, the aggregate amount of Qualified Mortgage Loans
attributable to second mortgages or second deeds of trust added pursuant to
clause (c) of this definition shall not exceed $75,000,000.

“Unencumbered Net Revenue” means, for any period, Net Revenue from all
Unencumbered Properties.

“Unencumbered Property” means a Real Property Asset which, as of any date of
determination, satisfies all of the following requirements:

(a) such Real Property Asset is 100% owned by a Credit Party or a direct or
indirect Subsidiary of a Credit Party in fee simple or pursuant to the terms of
an Eligible Ground Lease; provided, that no more than 15% of the Unencumbered
Asset Value may be attributable to Unencumbered Properties subject to Eligible
Ground Leases;

(b) such Real Property Asset is not subject to any Lien (other than a Permitted
Lien described in clauses (a) through (j) of Section 7.01) or any Negative
Pledge (other than pursuant to an Eligible Ground Lease);

(c) such Real Property Asset is free of all material mechanical and structural
defects, or other adverse matters except for defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such Real Property Asset;

(d) such Real Property Asset has been fully developed for use as a Healthcare
Facility;

 

40



--------------------------------------------------------------------------------

(e) such Real Property Asset is (i) leased or subleased to and operated by an
Eligible Tenant or (ii) is leased or subleased to a taxable real estate
investment trust subsidiary of the REIT Guarantor and is managed by an
independent third party manager;

(f) no required rental payment, principal or interest payment, payments of real
property taxes (except taxes which are being contested in good faith and for
which adequate reserves have been established in accordance with GAAP) or
payments of premiums on insurance policies payable to the applicable Credit
Party-owner with respect to such Real Property Asset is past due beyond the
earlier of the applicable grace period with respect thereto, if any, and sixty
(60) days;

(g) no event of default (after the expiration of any applicable notice and/or
cure period) has occurred and is then-continuing under any Material Contract
applicable to such Real Property Asset;

(h) no Material Contract applicable to such Real Property Asset shall have been
terminated without the prior written consent of the Required Lenders (which
consent shall not be unreasonably withheld, delayed or conditioned); provided,
however, that the expiration of any such Material Contract in accordance with
its terms shall not be deemed or construed to constitute a termination of such
Material Contract requiring the prior written consent of the Required Lenders;

(i) no condemnation or condemnation proceeding shall have been instituted (and
remain undismissed for a period of ninety (90) consecutive days), in each case,
with respect to a material portion of the Real Property Asset;

(j) no material casualty event shall have occurred with respect to the
improvements located on such Real Property Asset which is not able to be fully
remediated with available insurance proceeds and/or funds a Credit Party has put
into escrow;

(k) no Hazardous Substances are located on or under such Real Property Asset
which constitute a violation of any Environmental Law and no other environmental
conditions exist in connection with such Real Property Asset which constitute a
violation of any Environmental Law; and

(l) such Real Property Asset is located in the United States or is an
International Unencumbered Property; provided, however, the Borrowers may
include International Unencumbered Properties in the Unencumbered Property Pool
so long as the aggregate value of such properties does not exceed twenty percent
(20%) of the total Unencumbered Asset Value

“Unencumbered Property Certificate” shall mean a certificate substantially in
the form of Exhibit C-2 hereto delivered to the Administrative Agent pursuant to
Section 6.02(b) or more frequently at the option of the Parent Borrower and
(a) identifying the Unencumbered Properties, setting forth a summary of the
Consolidated Total Asset Value and stating the Unencumbered

 

41



--------------------------------------------------------------------------------

Net Revenue attributable to each Unencumbered Property, in form, substance and
detail reasonably satisfactory to the Administrative Agent, (b) certifying (in
the Parent Borrower’s good faith and based upon its own information and the
information made available to any Credit Party by the applicable Tenants, which
information the Parent Borrower and such Credit Party believe in good faith to
be true and correct in all material respects) (i) that each Real Property Asset
used in the calculation of the Consolidated Total Asset Value and Unencumbered
Net Revenue meets each of the criteria for qualification as an Unencumbered
Property and (c) providing such other information with respect to the
Unencumbered Property as the Administrative Agent may reasonably require.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in the Sabra Senior Notes Indenture (2013), as
applicable on the date hereof; provided, that to the extent the Sabra Senior
Notes Indenture (2013) is, for any reason, terminated, the term “Unrestricted
Subsidiaries” shall, for the remainder of the term of this Agreement, have the
meaning assigned to such term in the Sabra Senior Notes Indenture
(2013) immediately prior to the termination thereof.

“Unused Fee” shall have the meaning given such term in Section 2.09(a).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“US Term Loan” has the meaning provided in Section 2.01(a)(ii).

“US Term Loan Commitment” means, with respect to each US Term Loan Lender, the
commitment of such US Term Loan Lender to make its portion of the US Term Loan
to the Parent Borrower pursuant to Section 2.01(a)(ii), in the principal amount
set forth opposite such US Term Loan Lender’s name on Schedule 2.01; provided
that, at any time after funding of the US Term Loans, the determination of
“Required Lender” shall also be based on the Outstanding Amount of such US Term
Loans.

“US Term Loan Commitment Percentage” means, at any time, for each US Term Loan
Lender, the percentage of the aggregate Outstanding Amount of the US Term Loan
(or aggregate US Term Loan Commitment, prior to the termination thereof) held by
such US Term Loan Lender to the aggregate Outstanding Amount of the US Term
Loans (or US Term Loan Commitments) held by all US Term Loan Lenders, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 10.06.

 

42



--------------------------------------------------------------------------------

“US Term Loan Lenders” means a collective reference to the Lenders holding the
US Term Loans or US Term Loan Commitments and “US Term Loan Lender” means any of
them individually.

“US Term Loan Maturity Date” means January 14, 2021; provided, however, that if
such date is not a Business Day, the US Term Loan Maturity Date shall be the
next preceding Business Day.

“US Term Note” means the promissory note in the form of Exhibit B-2, if any,
given to each US Term Loan Lender to evidence the US Term Loan of such US Term
Loan Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Interpretive Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(ii) Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

43



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time.

(b) The Parent Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Parent Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.

(c) The parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 6.11, shall be made on a pro forma basis with
respect to any Disposition or acquisition (including any financing implications
of any such Disposition or acquisition) occurring during the applicable period,
retroactive to the beginning of such applicable period.

1.04 Rounding.

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extension of Credits and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Credit Parties hereunder or
calculating financial

 

44



--------------------------------------------------------------------------------

covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Credit Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b) Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Eurocurrency Loans be made
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Loans, such request shall be subject to the approval
of the Administrative Agent and the Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Loans) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Loans in such requested currency.

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Loans to be made in such requested currency. If
the Administrative Agent and all the Lenders consent to making Eurocurrency
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Loans. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.06, the Administrative Agent
shall promptly so notify the Borrowers.

 

45



--------------------------------------------------------------------------------

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.08 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.09 Times of Day; Rates.

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.

 

46



--------------------------------------------------------------------------------

1.10 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

COMMITMENTS AND EXTENSION OF CREDITS

2.01 Commitments.

Subject to the terms and conditions set forth herein:

(a) Loans.

(i) Revolving Loans.

(A) Dollar Tranche Loans. During the Revolving Commitment Period, each Dollar
Tranche Lender severally agrees to make revolving credit loans (the “Dollar
Tranche Loans”) to the Parent Borrower in Dollars on any Business Day; provided
that after giving effect to any such Dollar Tranche Loan, (i) with regard to the
Revolving Lenders collectively, the aggregate Outstanding Amount of all
Revolving Obligations shall not exceed the aggregate Revolving Committed Amount
(as such amount may be increased or decreased in accordance with the provisions
hereof), (ii) with regard to the Dollar Tranche Lenders collectively, the
aggregate Outstanding Amount of Dollar Tranche Obligations shall not exceed the
Dollar Tranche Committed Amount, (iii) with regard to each Dollar Tranche Lender
individually, such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage
of Dollar Tranche Obligations shall not exceed its respective Dollar Tranche
Committed Amount and (iv) with regard to each Revolving Lender individually,
such Revolving Lender’s Revolving Commitment Percentage of the Revolving
Obligations shall not exceed such Revolving Lender’s Revolving Committed Amount.
Dollar Tranche Loans may consist of Base Rate Loans, Eurocurrency Loans, or a
combination thereof, as provided herein, and may be repaid and reborrowed in
accordance with the provisions hereof.

(B) Alternative Currency Tranche Loans. During the Revolving Commitment Period,
each Alternative Currency Tranche Lender severally agrees to make revolving
credit loans (the “Alternative Currency Tranche Loans”) to the Parent Borrower
in Dollars or in one or more Alternative Currencies on any Business Day;
provided that after giving effect to any such Alternative Currency

 

47



--------------------------------------------------------------------------------

Tranche Loan, (i) with regard to the Revolving Lenders collectively, the
aggregate Outstanding Amount of Revolving Obligations shall not exceed the
aggregate Revolving Committed Amount (as such amount may be increased or
decreased in accordance with the provisions hereof), (ii) with regard to the
Alternative Currency Tranche Lenders collectively, the aggregate Outstanding
Amount of Alternative Currency Tranche Obligations shall not exceed the
Alternative Currency Tranche Committed Amount, (iii) with regard to each
Alternative Currency Tranche Lender individually, such Alternative Currency
Tranche Lender’s Alternative Currency Tranche Commitment Percentage of
Alternative Currency Tranche Obligations shall not exceed its respective
Alternative Currency Tranche Committed Amount, (iv) with regard to each
Revolving Lender individually, such Revolving Lender’s Revolving Commitment
Percentage of the Revolving Obligations shall not exceed such Revolving Lender’s
Revolving Committed Amount, and (v) the Outstanding Amount of Alternative
Currency Tranche Loans shall not exceed the Alternative Currency Sublimit.
Alternative Currency Tranche Loans may consist of Base Rate Loans, Eurocurrency
Loans, or a combination thereof, as provided herein, and may be repaid and
reborrowed in accordance with the provisions hereof.

(ii) US Term Loans. Subject to the terms and conditions set forth herein, each
US Term Lender severally agrees to make a single loan (each a “US Term Loan” and
collectively, the “US Term Loans”) to the Parent Borrower, in Dollars, on the
Closing Date in an amount equal to such US Term Lender’s US Term Loan
Commitment; provided that the aggregate Outstanding Amount of all such US Term
Loans shall not exceed TWO HUNDRED FORTY FIVE MILLION DOLLARS ($245,000,000) (as
such amount may be increased or decreased in accordance with the provisions
hereof). US Term Loans repaid or prepaid may not be reborrowed. US Term Loans
may be Base Rate Loans or Eurocurrency Loans, as further provided herein.

(iii) Canadian Term Loans. Subject to the terms and conditions set forth herein,
each Canadian Term Loan Lender severally agrees to make a single loan (each a
“Canadian Term Loan” and collectively, the “Canadian Term Loans”) to the
Borrowers, in Canadian Dollars, on the Closing Date in an amount equal to such
Canadian Term Loan Lender’s Canadian Term Loan Commitment; provided that the
aggregate Outstanding Amount of all such Canadian Term Loans shall not exceed
ONE HUNDRED TWENTY FIVE MILLION CANADIAN DOLLARS (CAD$125,000,000) (as such
amount may be increased or decreased in accordance with the provisions hereof).
Canadian Term Loans repaid or prepaid may not be reborrowed. Canadian Term Loans
may only be made as Eurocurrency Loans, as further provided herein.

(b) Letters of Credit. During the Revolving Commitment Period, (i) subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Dollar Tranche Lenders set forth in this
Section 2.01(b) and Section 2.03 (A) to issue Letters of Credit denominated in
Dollars for the account of the Parent Borrower on any Business Day, (B) to amend
or extend Letters of Credit previously issued hereunder, and (C) to honor

 

48



--------------------------------------------------------------------------------

drafts under Letters of Credit; and (ii) the Dollar Tranche Lenders severally
agree to purchase from the L/C Issuer a participation interest in the Letters of
Credit issued hereunder and any drawings thereunder in an amount equal to such
Lender’s Dollar Tranche Commitment Percentage thereof; provided that (A) the
aggregate Outstanding Amount of L/C Obligations shall not exceed THIRTY MILLION
DOLLARS ($30,000,000) (the “L/C Committed Amount”), (B) with regard to the
Dollar Tranche Lenders collectively, the aggregate Outstanding Amount of Dollar
Tranche Obligations shall not exceed the Aggregate Dollar Tranche Commitments,
and (C) with regard to each Dollar Tranche Lender individually, such Dollar
Tranche Lender’s Dollar Tranche Commitment Percentage of Dollar Tranche
Obligations shall not exceed its respective Dollar Tranche Committed Amount.
Each request by the Borrowers for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrowers that the Letter
of Credit so requested complies with the conditions set forth in clauses (A) and
(B) in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Parent Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Parent
Borrower may, during the Revolving Commitment Period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(c) Swing Line Loans. During the Revolving Commitment Period, subject to the
terms and conditions set forth herein (including the delivery of a Loan Notice),
the Swing Line Lender may, in its discretion and in reliance upon the agreements
of the other Dollar Tranche Lenders set forth in this Section 2.01(c) and
Section 2.04, make revolving credit loans (the “Swing Line Loans”) to the Parent
Borrower in Dollars on any Business Day; provided, that the aggregate
Outstanding Amount of the Swing Line Loans shall not exceed (i) TWENTY FIVE
MILLION DOLLARS ($25,000,000) (the “Swing Line Committed Amount”), (ii) with
respect to the Dollar Tranche Lenders collectively, the aggregate Outstanding
Amount of Dollar Tranche Obligations shall not exceed the Aggregate Dollar
Tranche Commitments, and (iii) the Parent Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Swing Line
Loans shall be comprised solely of Base Rate Loans, and may be repaid and
reborrowed in accordance with the provisions hereof. Immediately upon the making
of a Swing Line Loan, each Dollar Tranche Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
participation interest in such Swing Line Loan in an amount equal to the product
of such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage thereof. No
Swing Line Loan shall remain outstanding for longer than five (5) Business Days.

(d) [Reserved].

(e) Increases in Revolving Commitments; Addition of Incremental Term Loan
Facilities. Subject to the terms and conditions set forth herein, the Borrower
may, at any time prior to the then Applicable Maturity Date, upon written notice
to the Administrative Agent, cause an increase in the Aggregate Revolving
Commitments (each such increase, an “Incremental Revolving Increase”), increase
any existing Term Loans or add one or more tranches of term loans (each an
“Incremental Term Loan Facility”; each Incremental Term Loan Facility and each
Incremental Revolving Increase are collectively referred to as “Incremental
Facilities”) to an aggregate Outstanding Amount of Loans and the aggregate
available undrawn

 

49



--------------------------------------------------------------------------------

Revolving Commitments (including the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans) of not more than ONE BILLION TWO HUNDRED FIFTY MILLION DOLLARS
($1,250,000,000)); provided that such increase shall be conditioned and
effective upon the satisfaction of the following conditions:

(i) the Borrowers shall obtain (whether through the Arranger or otherwise)
commitments for the amount of the increase from existing Lenders or other
commercial banks or financial institutions reasonably acceptable to the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by a Lender Joinder Agreement
substantially in the form of Exhibit F attached hereto or other arrangement
reasonably acceptable to the Administrative Agent (it being understood that in
no case shall any Lender be required to increase its Commitment without its
written consent);

(ii) any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount, if less) or such other amount as agreed to by the Parent
Borrower and the Administrative Agent;

(iii) if any Revolving Loans are outstanding at the time of any such increase,
the Borrowers shall make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;

(iv) the Borrowers shall pay to the Administrative Agent and the Arranger all
fees required under any fee letter due in connection with the syndication of the
increase in the Commitments;

(iii) the Borrowers shall have executed any new or amended and restated Notes
(to the extent requested by the Lenders) to reflect the revised commitment
amounts;

(iv) the conditions to the making of a Loan set forth in Sections 4.02(b) and
(c) shall be satisfied;

(v) the maturity date of any Incremental Revolving Increase shall be the
Revolving Loan Maturity Date and the maturity date of any Incremental Term Loan
Facility shall be the Term Loan Maturity Date;

(vi) each Person providing an Incremental Facility Commitment shall qualify as
an Eligible Assignee;

(vii) the Borrower shall deliver to the Administrative Agent:

(A) a certificate of each Credit Party dated as of the date of such increase
signed by a Responsible Officer of such Credit Party certifying and

 

50



--------------------------------------------------------------------------------

attaching resolutions adopted by the board of directors or equivalent governing
body of such Credit Party approving such Incremental Facility; and

(B) opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility), dated as of the effective date of such Incremental
Facility, in form and substance reasonably satisfactory to the Administrative
Agent.

In connection with any such increase in the Commitments, Schedule 2.01 shall be
revised to reflect the modified Commitments and Commitment percentages of the
Lenders, and the Credit Parties shall provide supporting corporate resolutions,
legal opinions, promissory notes and other items as may be reasonably requested
by the Administrative Agent and the Lenders in connection therewith.

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Loans shall be made upon the Parent Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice, provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowings of, conversion to or continuation of Eurocurrency Loans denominated
in Dollars or of any conversion of Eurocurrency Loans denominated in Dollars to
Base Rate Loans, (ii) four (4) Business Days (or five (5) Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Eurocurrency Loans denominated in Alternative Currencies, and
(iii) on the requested date of any Borrowing of Base Rate Loans. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurocurrency
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof or (ii) with
respect to Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice shall specify (i) whether the applicable request is
with respect to Revolving Loans, US Term Loans or Canadian Term Loans,
(ii) whether such request is for a Borrowing, conversion, or continuation,
(iii) the requested date of such Borrowing, conversion or continuation (which
shall be a Business Day), (iv) the principal amount of Loans to be borrowed,
converted or continued, (v) the Type of Loans to be borrowed, converted or
continued, (vi) if applicable, the duration of the Interest Period with respect
thereto and (vii) if the applicable request is with respect to a Revolving Loan,
the Tranche and the currency of the Loans to be borrowed. If the Parent Borrower
fails to specify a currency in a Loan Notice requesting a Borrowing, then the
Loans so requested shall be made in Dollars. If the Parent Borrower requests a
Revolving Loan but fails to specify a Tranche in any Loan Notice, then the
applicable Loans shall be made as Dollar Tranche Loans if the request specifies
Dollars (or does not specify a currency), and as Alternative Currency Tranche
Loans if the request specifies an Alternative Currency or if no unused Dollar
Tranche Commitments exist. If the Parent Borrower fails to specify a Type of
Loan in a Loan Notice or if the Parent Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a

 

51



--------------------------------------------------------------------------------

failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Loans in their original
currency with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans. If the Parent Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Loans in
any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one month. No Loan may be converted into or continued as a
Loan denominated in a different currency, but instead must be repaid in the
original currency of such Loan and reborrowed in the other currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender, as applicable, (and in any event, not later than 12:00 p.m.
on the date it receives a Loan Notice from the Parent Borrower) of the amount
and currency of its Dollar Tranche Commitment Percentage, Alternative Currency
Tranche Commitment Percentage or Term Loan Commitment Percentage of the
applicable Loans, as the case may be, and if no timely notice of a conversion or
continuation is provided by the Parent Borrower, the Administrative Agent shall
notify each Lender, as applicable, of the details of any automatic conversion to
Base Rate Loans or continuation of Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 2:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case, on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Extension of Credit, Section 4.01), the
Administrative Agent shall make all funds so received available to the party
referenced in the applicable Loan Notice in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable party
on the books of the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrowers; provided, however, that if, on the date the Loan Notice with respect
to such Borrowing denominated in Dollars is given by the Borrowers, there are
Swing Line Loans or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the party identified in the applicable Loan Notice as provided above.

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, a Eurocurrency Loan may be continued or converted only on the last day
of an Interest Period for such Eurocurrency Loan. During the existence of a
Default or Event of Default, (i) no Loan may be requested as, converted to or
continued as a Eurocurrency Loan (whether in Dollars or any Alternative
Currency) if the Required Lenders shall have prohibited the same in writing to
the Administrative Agent and (ii) at the request of the Required Lenders, any or
all of the then outstanding Eurocurrency Loans denominated in an Alternative
Currency shall be prepaid, or redenominated into Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto.

 

52



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Loans
upon determination of such interest rate. The determination of the Eurocurrency
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrowers and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to Loans.

2.03 Additional Provisions with respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) The L/C Issuer shall not issue any Letter of Credit if:

 

  (A) the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless the
Required Dollar Tranche Lenders have approved such expiry date; or

 

  (B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Dollar Tranche Lenders have
approved such expiry date.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

  (A) the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer;

 

  (B) such Letter of Credit is in an initial amount less than $50,000, is to be
denominated in a currency other than Dollars or is not a standby
(non-commercial) letter of credit;

 

  (C)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve

 

53



--------------------------------------------------------------------------------

  or capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;

 

  (D) any Dollar Tranche Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion), with the
Parent Borrower or such Dollar Tranche Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

  (E) the Dollar Tranche Commitments have been terminated pursuant to Article
VIII.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if:

 

  (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof; or

 

  (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(iv) The L/C Issuer shall not amend any Letter of Credit if the Dollar Tranche
Commitments have been terminated pursuant to Article VIII.

(b) Procedures for Issuance and Amendment; Auto-Extension Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit

 

54



--------------------------------------------------------------------------------

Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) such other matters as the L/C Issuer may reasonably require and
(H) the purpose and nature of the requested Letter of Credit. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Parent Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Person or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Dollar Tranche Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage of
such Letter of Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Parent Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Dollar Tranche Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone

 

55



--------------------------------------------------------------------------------

or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Dollar Tranche Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof. To the extent such notice is
provided (A) prior to 12:00 noon on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Parent Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the Honor Date and (B) following 12:00
noon on the Honor Date, the Parent Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing by not later than 11:00 a.m. on the Business Day immediately following
the Honor Date. If the Parent Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall, no later than 1:00 p.m. on the date
the Administrative Agent requests the Dollar Tranche Lenders to make funds
available pursuant to this Section 2.03(c)(i), notify each Dollar Tranche Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Dollar Tranche Lender’s Dollar Tranche
Commitment Percentage thereof. In such event, the Parent Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, the amount of the unutilized portion of the Aggregate Dollar Tranche
Commitments or the conditions set forth in Section 4.02. Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Dollar Tranche Lender (including the Dollar Tranche Lender acting as
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Dollar Tranche
Commitment Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Dollar Tranche Lender
that so makes funds available shall be deemed to have made a Dollar Tranche Loan
that is a Base Rate Loan to the Parent

 

56



--------------------------------------------------------------------------------

Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Parent Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Dollar Tranche Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Dollar Tranche
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Dollar Tranche Lender funds its Dollar Tranche Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Dollar
Tranche Lender’s Dollar Tranche Commitment Percentage of such amount shall be
solely for the account of the L/C Issuer.

(v) Each Dollar Tranche Lender’s obligation to make Dollar Tranche Loans to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Dollar Tranche Lender
may have against the L/C Issuer, the Credit Parties or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. Each Dollar Tranche Lender’s obligation to make Dollar
Tranche Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrowers of a Loan
Notice). Each Dollar Tranche Lender’s obligation to make L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Dollar Tranche Lender
may have against the L/C Issuer, the Credit Parties or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, (C) non-compliance with the conditions set forth in Section 4.02 or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Parent Borrower to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Dollar Tranche Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting

 

57



--------------------------------------------------------------------------------

through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the Overnight Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Dollar Tranche Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Dollar Tranche Lender such Dollar Tranche
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Parent Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Dollar Tranche Lender its Dollar
Tranche Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Dollar
Tranche Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Dollar
Tranche Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Dollar Tranche Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Dollar Tranche Lender, at a rate per annum
equal to the Overnight Rate from time to time in effect.

(e) Obligations Absolute. The obligations of the Parent Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, any other Credit Document or any other agreement or instrument
relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Parent Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

58



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent Borrower;

(vi) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Parent Borrower or any waiver
by the L/C Issuer which does not in fact materially prejudice the Parent
Borrower;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft; or

(viii) any payment by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the L/C Issuer. The Parent Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Dollar Tranche Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, any Agent-Related Person nor any of the correspondents, participants
or assignees of the L/C Issuer shall be liable to any Dollar Tranche Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders

 

59



--------------------------------------------------------------------------------

or the Required Revolving Lenders or the Required Dollar Tranche Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Parent Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Parent Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of the L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Parent Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Parent Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Parent Borrower which the Parent Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society of Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent or the
Required Dollar Tranche Lenders, (i) if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Parent Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. Each Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.

(h) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Parent Borrower when a Letter of
Credit is issued, the

 

60



--------------------------------------------------------------------------------

rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Parent Borrower for,
and the L/C Issuer’s rights and remedies against the Parent Borrower shall not
be impaired by, any action or inaction of the L/C Issuer required or permitted
under any Laws, order or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or the UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law and
Practice, whether or not any Letter of Credit chooses such law or practice.

(i) Letter of Credit Fees. The Parent Borrower shall pay Letter of Credit fees
as set forth in Section 2.09.

(j) Fronting Fees. The Parent Borrower shall pay directly to the L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit, at the
rate per annum specified in the Administrative Agent’s Fee Letter, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the Parent
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Additional Provisions with respect to Swing Line Loans.

(a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone, or (B) a Loan Notice
(provided that any telephonic notice must be confirmed immediately by delivery
to the Administrative Agent of a Loan Notice); provided, however, that the Swing
Line Lender shall not be under any obligation to make a Swing Line Loan if any
Lender is at such time a Defaulting Lender, unless such Lender or Parent
Borrower shall have made arrangements satisfactory to the Swing Line Lender to
eliminate the Swing Line Lender’s risk with respect to such Lender. Each Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swing Line Lender of any Loan Notice, the Swing Line Lender will
confirm with

 

61



--------------------------------------------------------------------------------

the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Dollar
Tranche Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in this Article II, or (B) that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, if the Swing Line
Lender has elected to make a Swing Line Loan to the Parent Borrower, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Loan Notice, make the amount of its Swing Line Loan available to the Parent
Borrower by crediting the account of the Parent Borrower on the books of the
Swing Line Lender in Same Day Funds.

(b) Refinancing.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Parent Borrower (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Dollar Tranche
Lender make a Dollar Tranche Loan that is a Base Rate Loan in an amount equal to
such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Dollar Tranche Commitments or the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Parent Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Dollar Tranche Lender shall make an amount equal to
its Dollar Tranche Commitment Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for Dollar
denominated payments not later than 2:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(b)(ii), each Dollar Tranche Lender
that so makes funds available shall be deemed to have made a Dollar Tranche Loan
that is a Base Rate Loan to the Parent Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Dollar Tranche Loans in accordance with Section 2.04(b)(i), the
request for Dollar Tranche Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Dollar Tranche Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Tranche Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(b)(i) shall be
deemed payment in respect of such participation.

 

62



--------------------------------------------------------------------------------

(iii) If any Dollar Tranche Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Dollar Tranche Lender pursuant to the foregoing provisions of this
Section 2.04(b) by the time specified in Section 2.04(b)(i), the Swing Line
Lender shall be entitled to recover from such Dollar Tranche Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Dollar Tranche Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv) Each Dollar Tranche Lender’s obligation to make Dollar Tranche Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Dollar Tranche Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, (C) non-compliance
with the conditions set forth in Section 4.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Parent Borrower to repay Swing Line Loans, together with
interest as provided herein.

(c) Repayment of Participations.

(i) At any time after any Dollar Tranche Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Dollar Tranche Lender its Dollar Tranche Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Dollar Tranche
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Tranche Lender shall pay to the Swing Line Lender its
Dollar Tranche Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(d) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers (by delivery of an invoice or other
notice to the

 

63



--------------------------------------------------------------------------------

Borrowers) for interest on the Swing Line Loans. Until each Dollar Tranche
Lender funds its Dollar Tranche Loan or risk participation pursuant to this
Section 2.04 to refinance such Dollar Tranche Lender’s Revolving Commitment
Percentage of any Swing Line Loan, interest in respect thereof shall be solely
for the account of the Swing Line Lender.

(e) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Repayment of Loans.

(a) Revolving Loans. The Parent Borrower shall repay to the Revolving Lenders on
the Revolving Loan Maturity Date the aggregate principal amount of Revolving
Loans outstanding on such date.

(b) Swing Line Loans. The Parent Borrower shall repay each Swing Line Loan on
the earliest to occur of (i) the date five (5) Business Days after such Loan is
made and (ii) the Revolving Loan Maturity Date.

(c) US Term Loans. The Parent Borrower shall repay to the US Term Loan Lenders
on the US Term Loan Maturity Date the aggregate principal amount of US Term
Loans outstanding on such date.

(d) Canadian Term Loans. The Borrowers shall repay to the Canadian Term Loan
Lenders on the Canadian Term Loan Maturity Date the aggregate principal amount
of Canadian Term Loans outstanding on such date.

2.06 Prepayments.

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided that (i) notice thereof must
be given in a form acceptable to the Administrative Agent and must be received
by 11:00 a.m. by the Administrative Agent (A) at least three (3) Business Days
prior to the date of prepayment of Eurocurrency Loans denominated in Dollars,
(B) at least four Business Days (or five, in the case of prepayment of
Eurocurrency Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Loans denominated in Alternative Currencies, and
(C) on the Business Day prior to the date of prepayment of Base Rate Loans, and
(ii) any such prepayment of Eurocurrency Loans denominated in Dollars shall be
in a minimum principal amount of $1,000,000 and integral multiples of $1,000,000
in excess thereof, (iii) any prepayment of Eurocurrency Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof, and (iv) any prepayment of Base
Rate Loans shall be in a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof, or, in each case, the entire principal
amount thereof, if less. Each such notice of voluntary repayment hereunder shall
specify the date and amount of prepayment and the Loans and Types of Loans which
are to be prepaid. The

 

64



--------------------------------------------------------------------------------

Administrative Agent will give prompt notice to the applicable Lenders of any
prepayment on the Loans and the Lender’s interest therein. Prepayments of
Eurocurrency Loans hereunder shall be accompanied by accrued interest thereon
and breakage amounts, if any, under Section 3.05.

(b) Mandatory Prepayments. If at any time (A) the aggregate Outstanding Amount
of Revolving Obligations shall exceed an amount equal to 105% of the Aggregate
Revolving Commitments, (B) the aggregate principal amount of L/C Obligations
shall exceed the L/C Committed Amount, (C) the aggregate principal amount of
Swing Line Loans shall exceed the Swing Line Committed Amount, or (D) the
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
at any time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, immediate prepayment will be made on the Revolving Loans and/or
to provide Cash Collateral to the L/C Obligations in an amount equal to such
excess; provided, however, that the Borrowers shall not be required to provide
Cash Collateral with respect to the L/C Obligations pursuant to this
Section 2.06(b) unless after the prepayment in full of the Loans the aggregate
Outstanding Amount of all Loans and all L/C Obligations exceed the Commitments
then in effect. The Administrative Agent may, at any time and from time to time
after the initial deposit of any Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurocurrency Loans in direct order of Interest Period
maturities. In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Parent Borrower. Voluntary prepayments on the Revolving Obligations, the
US Term Loans and the Canadian Term Loans will be paid by the Administrative
Agent to the Revolving Lenders and the Term Loan Lenders, as the case may be,
ratably in accordance with their respective interests therein.

(ii) Mandatory Prepayments. Mandatory prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the applicable Revolving Lenders
ratably in accordance with their respective interests therein; provided that
mandatory prepayments in respect of the Revolving Commitments under
subsection (b) above shall be applied to the respective Revolving Obligations as
appropriate.

2.07 Termination or Reduction of Commitments.

The Revolving Commitments hereunder may be permanently reduced in whole or in
part by notice from the Borrowers to the Administrative Agent; provided that
(i) any such notice thereof must be received by 11:00 a.m. at least five (5)
Business Days prior to the date of reduction or termination and any such
prepayment, if any, shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof; (ii) the Revolving
Commitments may not be reduced to an amount less than the Revolving Obligations
then outstanding; and (iii) if, after giving effect to any reduction of the
Revolving Commitments, the Alternative Currency Sublimit, the L/C Committed
Amount or the Swing Line Committed Amount exceeds the amount of the applicable
Revolving Commitments, such sublimit or committed amount shall be automatically
reduced by the amount of such excess. The

 

65



--------------------------------------------------------------------------------

Administrative Agent will give prompt notice to the Lenders, as the case may be,
of any such reduction in Revolving Commitments, the Alternative Currency
Sublimit, the L/C Committed Amount and/or the Swing Line Committed Amount. Any
reduction of the Revolving Commitments shall be applied to the respective
Revolving Commitment of each such Revolving Lender according to its Revolving
Commitment Percentage thereof. All commitment or other fees accrued until the
effective date of any termination of the Commitments shall be paid on the
effective date of such termination.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Loan (other than Swing Line Loans) shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Percentage;
(ii) each Loan that is a Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Percentage; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage for Base Rate Loans.

(b) If any amount payable by any Credit Party under any Credit Document is not
paid when due (after taking into account any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the Outstanding Amounts of all
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

66



--------------------------------------------------------------------------------

2.09 Fees.

(a) Unused Fee. From and after the Closing Date and during such times in which
clause (a) of the definition of “Applicable Percentage” shall be applicable, the
Parent Borrower agrees to pay the Administrative Agent for the ratable benefit
of the Revolving Lenders an unused fee (the “Unused Fee”) in Dollars in an
amount equal to (a) 0.25% per annum (or 0.30% per annum to the extent that as of
the beginning of any day, the Outstanding Amount of Revolving Obligations
(excluding the amount of any then-outstanding Swing Line Loans) is equal to or
less than 50% of the Aggregate Revolving Commitments), multiplied by (b) the
amount by which the Aggregate Revolving Commitments exceed the sum of the
Outstanding Amount of Revolving Obligations (excluding the amount of any
then-outstanding Swing Line Loans) as of the beginning of such day. The Unused
Fee shall accrue at all times during the Revolving Commitment Period when clause
(a) of the definition of “Applicable Percentage” shall be applicable, including
periods during which the conditions to Extensions of Credit in Section 4.02 may
not be met, and shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date and on the Revolving Loan Maturity Date (and, if
applicable, thereafter on demand); provided, that (i) no Unused Fee shall accrue
on the Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (ii) any Unused Fee accrued with respect to the Commitment
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Parent
Borrower so long as such Lender shall be a Defaulting Lender. For purposes of
clarification, Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Revolving Commitments. The
Administrative Agent shall distribute the Unused Fee to the Revolving Lenders
pro rata in accordance with the respective Revolving Commitments of the
Revolving Lenders.

(b) Facility Fee. During such times in which clause (b) of the definition of
“Applicable Percentage” shall be applicable, the Parent Borrower agrees to pay
to the Administrative Agent for the ratable benefit of the Revolving Lenders, a
facility fee in Dollars at a per annum rate equal to the Applicable Percentage
times the actual daily amount of the Aggregate Revolving Commitments (as such
amount may be reduced pursuant to Section 2.07 above), regardless of usage, or,
if the Aggregate Revolving Commitments have terminated, on the outstanding
amount of all Revolving Loans, Swing Line Loans and L/C Obligations, (the
“Facility Fee” and collectively, for all the Revolving Lenders, the “Facility
Fees”). To the extent applicable, the Facility Fee shall accrue at all times
during the Revolving Commitment Period (and thereafter for so long as any
Revolving Obligations remain outstanding) when clause (b) of the definition of
“Applicable Percentage” shall be applicable (and thereafter so long as
Obligations shall remain outstanding), including periods during which the
conditions to Extensions of Credit in Section 4.02 may not be met, and shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
commencing with the first calendar quarter during which clause (b) of the
definition of “Applicable Percentage” shall be applicable, and on the Revolving
Loan Maturity Date, as applicable (and, if applicable, thereafter on demand);
provided, that, pursuant to Section 2.17(a)(iii), (i) no Facility Fee shall
accrue on the Revolving Commitment of a Defaulting Lender so long as such
Revolving Lender shall be a Defaulting Lender and (ii) any Facility Fee accrued
with respect to the Commitment of a Defaulting Lender

 

67



--------------------------------------------------------------------------------

during the period prior to the time such Revolving Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Parent Borrower so
long as such Revolving Lender shall be a Defaulting Lender. The Administrative
Agent shall distribute the Facility Fee to the Revolving Lenders pro rata in
accordance with the respective Revolving Commitments of the Revolving Lenders.

(c) Upfront and Other Fees. The Borrowers agree to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees in Dollars
provided in the Administrative Agent’s Fee Letter.

(d) Letter of Credit Fee. The Parent Borrower shall pay, in Dollars, to the
Administrative Agent for the account of each Dollar Tranche Lender in accordance
with its Dollar Tranche Commitment Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each standby Letter of Credit equal to the
Applicable Percentage times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Dollar Tranche Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate. Notwithstanding the foregoing, (1) no
Letter of Credit Fees shall accrue in favor of a Defaulting Lender so long as
such Dollar Tranche Lender shall be a Defaulting Lender and (2) any Letter of
Credit Fees accrued in favor of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Dollar Tranche Lender shall be a
Defaulting Lender

(e) Administrative Agent’s Fees. The Borrowers agree to pay the Administrative
Agent such fees as provided in the Administrative Agent’s Fee Letter or as may
be otherwise agreed by the Administrative Agent and the Borrowers from time to
time.

(f) Other Fees.

(i) The Borrowers shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in Dollars in the amounts and at the times
specified in the Administrative Agent’s Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

68



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and Loans denominated in
Canadian Dollars shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Credit Parties or for any other reason, any Credit Party or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Credit Parties as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Credit Parties shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, within five (5) days
of demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Credit Party under the
Bankruptcy Code of the United States or any other Debtor Relief Law,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03, or 2.08 or under Article VIII. The obligations of the Credit
Parties under this paragraph shall survive the termination of the Commitments
and the repayment of all other Obligations hereunder.

2.11 Payments Generally.

(a) All payments to be made by the Borrowers or any other Credit Party shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later

 

69



--------------------------------------------------------------------------------

than the Applicable Time specified by the Administrative Agent on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Credit
Agreement be made in the United States. If, for any reason, a Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Dollar Tranche Commitment
Percentage, Alternative Currency Tranche Commitment Percentage, US Term Loan
Commitment Percentage or Canadian Term Loan Commitment Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency shall, in each case, be deemed received
on the immediately succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless a Borrower or any Lender has notified the Administrative Agent, prior
to the time any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower fails to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Overnight Rate from
time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the Overnight Rate from time to time in effect. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such

 

70



--------------------------------------------------------------------------------

amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
that the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(e) The obligations of the US Term Lenders hereunder to make US Term Loans, of
the Canadian Term Lenders to make Canadian Term Loans, of the Alternative
Currency Tranche Lenders hereunder to make Alternative Currency Tranche Loans,
and of the Dollar Tranche Lenders hereunder to make Dollar Tranche Loans, to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments.

If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing

 

71



--------------------------------------------------------------------------------

Line Lender to outstanding Swing Line Loans and excluding any amounts received
by the L/C Issuer and/or Swing Line Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder), any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise, but excluding any payments made to a Lender in error by the
Administrative Agent (which such payments shall be returned by the Lender to the
Administrative Agent immediately upon such Lender’s obtaining knowledge that
such payment was made in error)) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that (i) if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (A) the amount of such paying Lender’s required repayment
to (B) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon and (ii) the provisions of
this Section shall not be construed to apply to (A) any payment made by or on
behalf of the Borrowers pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.16, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply). The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.08) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Credit Agreement with respect to the portion of
the Revolving Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Revolving Obligations purchased.

2.13 Evidence of Debt.

(a) The Extension of Credits made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extension of Credits made

 

72



--------------------------------------------------------------------------------

by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. The
Borrowers shall execute and deliver to the Administrative Agent a Note for each
Lender requesting a Note, which Note shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.14 [Reserved].

2.15 [Reserved].

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Borrowers at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the L/C Committed Amount then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall provide Cash Collateral for
the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/C Obligations exceeds the L/C
Committed Amount.

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in

 

73



--------------------------------------------------------------------------------

all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.01(b), 2.01(c), 2.03, 2.04, 2.06, 2.17 or 8.02 in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Dollar Tranche Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.16 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Lenders”, “Required Dollar Tranche Lenders” and Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting

 

74



--------------------------------------------------------------------------------

Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any fees pursuant to Section 2.09(a) and (b) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i). The Borrowers shall (x) pay to each
non-Defaulting Lender that portion of any unused fee or facility fee otherwise
payable to a Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise

 

75



--------------------------------------------------------------------------------

payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be require to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Dollar Tranche Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Dollar
Tranche Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Dollar Tranche Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the Dollar
Tranche Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Dollar Tranche Commitment
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.18 Extension of Applicable Revolving Loan Maturity Date.

(a) Request for Extension. The Parent Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Revolving Lenders) not
earlier than 90 days and not later than 30 days prior to the then Applicable
Maturity Date (the “Extension Date”), make two requests that each such
applicable Revolving Lender extend such Lender’s Revolving Loan Maturity Date
for an additional six months from the Applicable Maturity Date currently in
effect (the “Existing Maturity Date”) subject to the conditions set forth in
clause (b) below.

 

76



--------------------------------------------------------------------------------

(b) Conditions to Effectiveness of Extension. Notwithstanding the foregoing, the
extension of the Applicable Maturity Date, as the case may be, pursuant to this
Section shall not be effective with respect to any Lender unless:

(i) no Default or Event of Default has occurred and is continuing on the date of
such extension and after giving effect thereto;

(ii) the representations and warranties contained in Article V and the other
Credit Documents shall (A) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (B) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the
Extension Date as if made on and as of such date except for any representation
or warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date, and except that for purposes of
this Section 2.18, the representations and warranties contained in Section 5.01
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) of Section 6.01;

(iii) the Parent Borrower shall pay to the Administrative Agent on each
applicable Existing Maturity Date a fee, as applicable, to be shared among the
Revolving Lenders based upon their pro rata share of the Aggregate Revolving
Commitments equal to the product of (i) 0.075% multiplied by (ii) the then
Aggregate Revolving Commitments.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.

2.19 Joint and Several Liability.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b) Each of the Borrowers hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrower with respect to the payment and performance of all of the
Obligations arising under this Agreement and the other Loan Documents, it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the Borrowers without preferences or
distinction among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrower will make such payment with respect to, or
perform, such obligation.

 

77



--------------------------------------------------------------------------------

(d) The obligations of each Borrower under the provisions of this Section 2.19
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement) or of any demand
for any payment under this Agreement (except to the extent demand is expressly
required to be given pursuant to the terms of this Agreement), notice of any
action at any time taken or omitted by the Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or any failure to act on the part of the Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.19,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.19, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.19
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.19 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or any
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.

(f) The provisions of this Section 2.19 are made for the benefit of the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders and
their respective successors and assigns, and may be enforced by any such Person
from time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against any of the other Borrowers
or to exhaust any remedies available to it against any of the other Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy. The provisions of this Section 2.19
shall remain in effect until all of the Obligations hereunder shall have been
paid in full or otherwise fully satisfied. If at any time, any

 

78



--------------------------------------------------------------------------------

payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, or otherwise,
the provisions of this Section 2.19 will forthwith be reinstated and in effect
as though such payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, the obligations of each Borrower hereunder shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law or any Debtor
Relief Laws.

(h) The Borrowers hereby agree as among themselves that, in connection with
payments made hereunder, each such Person shall have a right of contribution
from each other Borrower in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
Revolving Commitments relating thereto shall have expired or been terminated,
and none of the Borrowers shall exercise any such contribution rights until the
Obligations have been irrevocably paid in full and the Revolving Commitments
relating thereto shall have expired or been terminated.

(i) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, no Foreign Borrower shall be liable for the Obligations of the Parent
Borrower.

2.20 Appointment of Parent Borrower as Agent for Credit Parties.

Each of the Credit Parties hereby appoints the Parent Borrower to act as its
agent for all purposes under this Agreement and the other Credit Documents
(including, without limitation, with respect to all matters related to
Borrowings and the repayment of Loans and Letters of Credit as described in
Article II hereof). Each of the Credit Parties acknowledges and agrees that
(a) the Parent Borrower may execute such documents as agent on behalf of such
Credit Party (whether as Borrower or Guarantor) as the Parent Borrower deems
appropriate in its reasonable discretion and each Credit Party shall be bound by
and obligated by all of the terms of any such document executed by the Parent
Borrower as agent on its behalf, (b) any notice or other communication delivered
by the Administrative Agent, the L/C Issuer, the Swing Line Lender (as
applicable) and any Lender hereunder to the Parent Borrower shall be deemed to
have been delivered to each of the Credit Parties and (c) the Administrative
Agent and each of the Lenders shall accept (and shall be permitted to rely on)
any document or agreement executed by the Parent Borrower as agent on behalf of
the Credit Parties (or any of them). The Borrowers shall act through the Parent
Borrower (acting as agent for the Borrowers) for all purposes under this
Agreement and the other Loan Documents. Notwithstanding anything contained
herein to the contrary, to the extent any provision in this Agreement requires
any Credit Party to interact in any manner with the Administrative Agent or the
Lenders, such Credit Party shall do so through the Parent Borrower (acting as
agent for the Borrowers).

 

79



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. (i) Any and all payments by or on account of any
obligation of the Credit Parties hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Credit Party or the
Administrative Agent shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold any Taxes, including both U.S. federal backup
withholding and withholding Taxes, from any payment, then (A) to the extent that
the withholding is made on account of Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Administrative Agent shall make such deductions
and (iii) the Administrative Agent shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Indemnification by the Credit Parties and Indemnification by the Lenders.
(i) The Credit Parties shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any

 

80



--------------------------------------------------------------------------------

Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (y) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent or a Credit Party in connection with
any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Each Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments under any Credit Document
shall deliver to the Borrowers and to the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit the Borrowers or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, if such Borrower is a
U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable

 

81



--------------------------------------------------------------------------------

the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation, or

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

82



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Loans, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Loans in the affected currency
or currencies or, in the case of Eurocurrency Loans in Dollars, to convert Base
Rate Loans to Eurocurrency Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Loans. Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation

 

83



--------------------------------------------------------------------------------

will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

3.03 Inability to Determine Rates.

If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Loan, or that
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Loan (whether denominated in Dollars or an Alternative
Currency) does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans in the affected currency or currencies or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Loans.

(a) If any Lender determines that as a result of the introduction after the date
hereof of or any change in or in the interpretation, after the date hereof, of
any Law, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Loans or (as the case may be) issuing or participating in Letters
of Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) If any Lender determines that the introduction after the date hereof of any
Law regarding capital adequacy or liquidity requirements or any change therein
made after the date hereof or in the interpretation thereof made after the date
hereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and liquidity and such Lender’s desired return on capital),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction.

 

84



--------------------------------------------------------------------------------

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as the Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least fifteen (15) days’
prior written notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable fifteen (15) days from receipt of such notice.

(d) Each Lender agrees to make reasonable efforts to designate a different
Lending Office if such designation will avoid or reduce the amounts payable
under this Section 3.04 and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alterative Currency
on its scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.13;

 

85



--------------------------------------------------------------------------------

including any loss, cost or expense (other than loss of anticipated profits),
any foreign exchange losses, arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error (i) unless such amount or amounts result from or is with respect
to any period prior to the date that is 120 days prior to the date on which the
Administrative Agent or the applicable Lender makes a claim hereunder if the
Administrative Agent or the applicable Lender prior to such date knew or could
reasonably have been expected to know of the circumstances giving rise to the
claim hereunder or the fact that such circumstances would result in the claim
hereunder and (ii) provided that no compensation shall be claimed under this
Article III unless the Administrative Agent or the applicable Lender is making
similar claims to other similarly situated borrowers. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01, 3.02
or 3.04, the Borrowers may replace such Lender in accordance with Section 10.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

The obligation of each Lender to make Extensions of Credit hereunder is subject
to satisfaction of the following conditions precedent:

4.01 Conditions to Closing Date.

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction in all material respects on or prior to the
Closing Date of such of the following

 

86



--------------------------------------------------------------------------------

conditions as shall not have been expressly waived in writing by the
Administrative Agent and Lenders:

(a) Certain Credit Documents, Organization Documents, Etc. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i) executed counterparts of this Credit Agreement and the Administrative
Agent’s Fee Letter, each properly executed by a Responsible Officer of the
signing Credit Party;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Credit Agreement and the other applicable Credit
Documents to which such Credit Party is a party; and

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Credit Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in
(A) the jurisdiction of its incorporation or organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Opinions of Counsel. The Administrative Agent shall have received legal
opinion with respect to certain of the Credit Documents (in each case dated as
of the Closing Date, addressed to the Administrative Agent and in form and
substance reasonably satisfactory to the Administrative Agent) from:

(i) Sherry Meyerhoff Hanson & Crance LLP, counsel for the Credit Parties;

 

87



--------------------------------------------------------------------------------

(ii) Menaker & Herrmann LLP, special New York counsel for the Credit Parties;
and

(iii) Venable LLP, special Maryland counsel for the REIT Guarantor.

(c) Material Adverse Change. No material adverse change shall have occurred
since December 31, 2014 in the business, assets, operations or financial
condition of the Credit Parties, taken as a whole, or in the facts and
information regarding such Credit Parties as of the Closing Date.

(d) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against any Credit Party or any of their Affiliates
that could reasonably be expected to have a Material Adverse Effect or could
otherwise materially and adversely affect the transactions set forth herein or
contemplated hereby.

(e) [Reserved].

(f) [Reserved].

(g) [Reserved].

(h) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the REIT
Guarantor as of the Closing Date, in a form reasonably satisfactory to the
Administrative Agent, stating that (i) each Credit Party is in compliance with
all existing financial obligations (whether pursuant to the terms and conditions
of this Credit Agreement or otherwise), (ii) all governmental, shareholder and
third party consents and approvals, if any, with respect to the Credit Documents
and the transactions contemplated thereby have been obtained, (iii) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality (A) that purports to
affect (1) the REIT Guarantor, in a materially adverse manner, (2) either
Borrower in a materially adverse manner (3) the Credit Parties, taken as a
whole, in a materially adverse manner, (4) the transactions contemplated by this
Agreement or (B) that could reasonably be expected to have a Material Adverse
Effect on (1) the REIT Guarantor, (2) either Borrower, (3) the transactions
contemplated hereby or (4) the ability of the Credit Parties to perform their
obligations under the Credit Documents or, (iv) immediately prior to and
following the transactions contemplated herein, each of the Credit Parties shall
be Solvent, and (v) as of the Closing Date, (A) no Default or Event of Default
exists and (B) all representations and warranties contained herein and in the
other Credit Documents are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects.

(i) Opening Unencumbered Property Certificate. Receipt by the Administrative
Agent of an Unencumbered Property Certificate as of the Closing Date,
substantially in the form of Exhibit C-2, duly completed and executed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor.

 

88



--------------------------------------------------------------------------------

(j) Financial Statements. Receipt by the Administrative Agent and the Lenders of
(i) the Audited Financial Statements, (ii) pro forma projections of financial
statements (balance sheet, income and cash flows) for each of the following
four (4) fiscal quarters of the Consolidated Parties and each of the following
three (3) fiscal years of the Consolidated Parties, and (iii) such other
information relating to the Consolidated Parties as the Administrative Agent may
reasonably require in connection with the structuring and syndication of credit
facilities of the type described herein.

(k) Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated by this
Agreement and the other Credit Documents without the occurrence of any default
under, conflict with or violation of (i) any applicable Law or (ii) any
agreement, document or instrument to which any Credit Party is a party or by
which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to have a Material Adverse Effect.

(l) Administrative Agent Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date.

(m) Lender Fees. Payment by the Credit Parties to the Administrative Agent (on
behalf of itself and the other Lenders) of all upfront/commitment fees as agreed
upon among the Credit Parties, the Arranger and the respective Lenders.

(n) Opening Compliance Certificate. Receipt by the Administrative Agent of a
Compliance Certificate as of the Closing Date signed by a Responsible Officer of
the Parent Borrower or the REIT Guarantor and including (i) pro forma
calculations for the current fiscal quarter (taking into account any Extension
of Credit made or requested hereunder as of such date) and (ii) pro forma
calculations of all financial covenants contained herein for each of the
following four (4) fiscal quarters (based on the projections set forth in the
materials delivered pursuant to clause (j) of this Section 4.01).

(o) Other. Receipt by the Lenders or the Administrative Agent of such other
documents, instruments, agreements or information as reasonably requested by any
Lender or the Administrative Agent, including, but not limited to, additional
legal opinions, contribution agreements, corporate resolutions, indemnifications
and information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, debt agreements,
property ownership and contingent liabilities of the Credit Parties.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or

 

89



--------------------------------------------------------------------------------

accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.

4.02 Conditions to all Extensions of Credit.

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of each of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

(a) The Administrative Agent shall receive the applicable Request for Extension
of Credit and, with respect to the initial Extension of Credit, the conditions
set forth in Section 4.01 shall have been met as of the Closing Date;

(b) No Default or Event of Default shall have occurred and be continuing
immediately before the making of such Extension of Credit and no Default or
Event of Default shall exist immediately thereafter;

(c) The representations and warranties of the Credit Parties contained in
Article V of this Agreement and the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date, except that for purposes of
this Section 4.02(c), the representations and warranties contained in
Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01;

(d) Immediately following the making of such Extension of Credit (i) the
Outstanding Amount of the Revolving Obligations shall not exceed the Revolving
Committed Amount, (ii) the aggregate principal amount of Swing Line Loans shall
not exceed the Swing Line Committed Amount, and (iii) the Outstanding Amount of
all Alternative Currency Tranche Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit;

(e) In the case of an Extension of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political, legal or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for such Extension of Credit to
be denominated in the relevant Alternative Currency.

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrowers on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.

 

90



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Credit Parties hereby represent and warrant that, on and after the Closing
Date and until the Obligations, together with interest, fees and other
obligations hereunder, have been paid in full and the Revolving Commitments
hereunder shall have terminated:

5.01 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Parties as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the
Consolidated Parties dated September 30, 2015, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) During the period from December 31, 2014 to and including the Closing Date,
there has been no sale, transfer or other disposition by the Consolidated
Parties of any material part of the business or Property of the Consolidated
Parties, taken as a whole, and no purchase or other acquisition by any of them
of any business or property (including any Capital Stock of any other Person)
material in relation to the consolidated financial condition of the Consolidated
Parties, taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Administrative Agent on or prior to the Closing
Date.

(d) The financial statements delivered pursuant to Section 6.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.

(e) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

5.02 Existence, Qualification and Power.

Each of the Credit Parties (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents to which it is a party,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.04 Binding Effect.

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Credit Party after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Consolidated Party or against any of its properties
or revenues that (a) purport to affect or pertain to this Credit Agreement or
any other Credit Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

5.06 Compliance with ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Credit Parties, nothing has occurred which would prevent, or cause the
loss of, such qualification. The REIT Guarantor and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the knowledge of the Credit Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules under ERISA with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the REIT
Guarantor nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the REIT Guarantor nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the REIT Guarantor nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

(d) Each Canadian Pension Plan is in compliance in all material respects with
the applicable provisions of all Laws. Each Canadian Pension Plan has received a
confirmation of registration from the Canada Revenue Agency and, to the
knowledge of the Credit Parties, nothing has occurred which would prevent, or
cause the loss of, such registration. Each Credit Party and each Subsidiary have
made all required contributions to each Canadian Pension Plan.

(e) There are no pending or, to the knowledge of the Credit Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Canadian Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no violation of fiduciary duty with
respect to any Canadian Pension Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(f) No Credit Party or any Subsidiary maintains, contributes to, or has any
liability or contingent liability in respect of a Canadian Defined Benefit
Pension Plan.

 

93



--------------------------------------------------------------------------------

5.07 Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) To the knowledge of the Responsible Officers of the Credit Parties, each of
the facilities and real properties owned, leased or operated by the Consolidated
Parties (the “Facilities”) and all operations with respect to each of the
Facilities are in compliance with all applicable Environmental Laws in all
material respects and there are no conditions relating to the Facilities or the
Businesses of the Consolidated Parties that are likely to give rise to liability
under any applicable Environmental Laws.

(b) To the knowledge of the Responsible Officers of the Credit Parties, none of
the Facilities contains, or has previously contained, any Hazardous Substances
at, on or under such property in amounts or concentrations that constitutes a
violation of, or could give rise to liability under, applicable Environmental
Laws.

(c) To the knowledge of the Responsible Officers of the Credit Parties, no
Consolidated Party has received any written or verbal notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Facilities or
the Businesses of the Consolidated Parties, nor does any Responsible Officer of
any Credit Party have knowledge or reason to believe that any such notice will
be received or is being threatened.

(d) To the knowledge of the Responsible Officers of the Credit Parties,
Hazardous Substances have not been transported or disposed of at the Facilities,
or generated, treated, stored or disposed of at, on or under any of the
Facilities, in each case by or on behalf of any of the Consolidated Parties, in
violation of, or in a manner that is likely to give rise to liability under, any
applicable Environmental Law.

(e) To the knowledge of the Responsible Officers of the Credit Parties, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law which any Consolidated Party is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any Consolidated Party, the Facilities or the Businesses of the Consolidated
Parties.

5.08 Margin Regulations; Investment Company Act.

(a) No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the Letters of
Credit or proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock.

 

94



--------------------------------------------------------------------------------

(b) None of the Credit Parties (i) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) is subject
to regulation under any other Law which limits its ability to incur the
Obligations.

5.09 Compliance with Laws.

Each of the Consolidated Parties is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.10 Ownership of Property; Liens.

Each of the Consolidated Parties has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for Permitted Liens and such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Set forth on the most recently
delivered Unencumbered Property Certificate required pursuant to Section 6.02 is
a list of all Unencumbered Properties used in the calculation of Consolidated
Total Asset Value. The Property of the Consolidated Parties is subject to no
Liens, other than Permitted Liens.

5.11 Corporate Structure; Capital Stock, Etc.

As of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, Schedule 5.11 correctly sets forth the corporate
structure of REIT Guarantor and each of its Subsidiaries (including each of the
Credit Parties), as well as the entity and ownership structure of the
Consolidated Parties and the correct legal name, tax identification number and
the jurisdiction of formation of the Consolidated Parties. Also included on
Schedule 5.11 is a listing, as of such date, of the number of shares of each
class of Capital Stock outstanding with respect to each Consolidated Party, the
Persons holding equity interests in such Consolidated Parties, their percentage
equity or voting interest in the Consolidated Parties and the number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. Except as set forth
on Schedule 5.11, as of the Closing Date: (i) no Consolidated Party has issued
to any third party any securities convertible into any equity interest in such
Consolidated Party, or any options, warrants or other rights to acquire any
securities convertible into any such equity interest, and (ii) the outstanding
Capital Stock of each Consolidated Party is owned by the Persons indicated on
Schedule 5.11, is validly issued, fully paid and non-assessable, and is free and
clear of all Liens, warrants, options and rights of others of any kind
whatsoever. Each Person owning an Unencumbered Property shown on the most recent
Unencumbered Property Certificate is a Credit Party hereunder. Each Credit Party
(other than the REIT Guarantor and the Parent Borrower) is a Wholly Owned direct
or indirect Subsidiary of the Parent Borrower.

 

95



--------------------------------------------------------------------------------

5.12 [Reserved].

5.13 [Reserved].

5.14 [Reserved].

5.15 Solvency.

Immediately before and immediately after giving effect to this Agreement,
(a) each Borrower is Solvent and (b) the Consolidated Parties are Solvent on a
consolidated basis.

5.16 Taxes.

Each of the Consolidated Parties have filed all federal, state, provincial,
territorial and other material tax returns and reports required to be filed, and
have paid all federal, state, provincial, territorial and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties (including all Real Property Assets), income or assets prior to
delinquency, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Credit Party that would, if made, have a Material Adverse Effect. Other than
the tax allocation agreement executed in connection with the Separation, no
Credit Party is party to any tax sharing agreement.

5.17 Insurance.

The Real Property Assets of each of the Consolidated Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Consolidated Party
operates.

5.18 No Default.

(a) No Consolidated Party is in default after all applicable notice and cure
periods under or with respect to any Contractual Obligation that individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing.

5.19 [Reserved].

5.20 Disclosure.

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries

 

96



--------------------------------------------------------------------------------

is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Credit Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

5.21 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document.

5.22 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (c) the Patriot Act or any
Canadian AML Act or (d) the Laws of any applicable jurisdiction related to
bribery or anti-corruption. Set forth on Schedule 5.22 is the exact legal name
of each Credit Party, the jurisdiction of incorporation or organization, the
chief executive office, the principal place of business, the jurisdictions in
which the Credit Parties are qualified to do business, the federal tax
identification number and organization identification number of each of the
Credit Parties as of the Closing Date. The Borrowers have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers and
employees with anti-corruption Laws and applicable Sanctions.

5.23 REIT Status.

The REIT Guarantor is taxed as a “real estate investment trust” within the
meaning of Sections 856 through 860 of the Internal Revenue Code and each of the
other Credit Parties are Qualified REIT Subsidiaries.

5.24 OFAC.

 

97



--------------------------------------------------------------------------------

Neither any Credit Party nor any of its Subsidiaries, nor any Affiliate thereof,
or any of their respective officers, employees or directors (a) is a Sanctioned
Person, (b) has any of its assets in Designated Jurisdictions, or (c) derives
any of its operating income from investments in, or transactions with,
Sanctioned Persons or Designated Jurisdictions. No part of the proceeds of any
Loans hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to a Sanctioned
Person or a Designated Jurisdiction or for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 or the Corruption of
Foreign Public Officials Act (Canada), as amended and in effect from time to
time.

5.25 EEA Financial Institution.

No Borrower or Guarantor is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full and the Revolving Commitments hereunder shall have terminated:

6.01 Financial Statements.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

(a) as soon as available, but in any event within ninety (90) days (or within
five (5) days of such other time period required by the SEC) after the end of
each fiscal year of the REIT Guarantor, a consolidated balance sheet of the
Consolidated Parties as at the end of such fiscal year, and the related
consolidated statements of earnings, shareholders’ equity and cash flows for
such fiscal year (setting forth in each case in comparative form the figures for
the previous fiscal year), all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by (i) a report and opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Required Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit and
(ii) an attestation report of such Registered Public Accounting Firm as to the
Credit Party’s internal controls pursuant to Section 404 of Sarbanes-Oxley
expressing a conclusion to which the Required Lenders do not object; and

(b) as soon as available, but in any event within forty-five (45) days (or
within five (5) days of such other time period required by the SEC) after the
end of each of the first three (3)

 

98



--------------------------------------------------------------------------------

fiscal quarters of each fiscal year of the REIT Guarantor, a consolidated
balance sheet of the Consolidated Parties as at the end of such fiscal quarter,
and the related consolidated statements of earnings, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the REIT Guarantor’s
fiscal year then ended, setting forth in each case, in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the REIT Guarantor as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Consolidated Parties in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; provided, that
the Administrative Agent hereby agrees that a Form 10-Q of the REIT Guarantor in
form similar to that delivered to the SEC shall satisfy the requirements of this
Section 6.01(b).

6.02 Certificates; Other Information.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), commencing with the first fiscal quarter end after the
Closing Date, a duly completed Compliance Certificate signed by a Responsible
Officer of the Parent Borrower or the REIT Guarantor;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), an Unencumbered Property Certificate calculated as of
the end of the immediately prior fiscal quarter, duly completed and executed by
a Responsible Officer of the Parent Borrower or the REIT Guarantor; provided,
however, the Parent Borrower may, at its option, provide an updated Unencumbered
Property Certificate more frequently than quarterly;

(c) [reserved];

(d) within thirty (30) days after the end of each fiscal year of the REIT
Guarantor, beginning with the fiscal year ending December 31, 2015, an annual
operating forecast of the REIT Guarantor containing, among other things, pro
forma financial statements for the then current fiscal year;

(e) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors by the independent accountants of the REIT Guarantor (or the
audit committee of the board of directors of the REIT Guarantor) in respect of
the REIT Guarantor (and, to the extent any such reports, letters or
recommendations are prepared separately for any other Credit Party, such Credit
Party) by independent accountants in connection with the accounts or books of
the REIT Guarantor (or such Credit Party) or any audit of the REIT Guarantor (or
such Credit Party);

(f) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the REIT

 

99



--------------------------------------------------------------------------------

Guarantor, and copies of all annual, regular, periodic and special reports and
registration statements which the REIT Guarantor may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
to a holder of any Indebtedness owed by the REIT Guarantor in its capacity as
such holder and not otherwise required to be delivered to the Administrative
Agent pursuant hereto and (ii) upon the request of the Administrative Agent, all
reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters;

(g) promptly upon receipt thereof, a copy of any other report or “management
letter” submitted by independent accountants to the REIT Guarantor or any Credit
Party in connection with any annual, interim or special audit of the books of
the REIT Guarantor (or any such Credit Party(ies));

(h) promptly upon any Responsible Officer of any Credit Party becoming aware
thereof, notice of (i) any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and (ii) any other Default or
Event of Default;

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Credit Parties, or compliance with the terms of the
Credit Documents, as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request; and

(j) promptly upon any public announcement by Moody’s, S&P or Fitch of any change
or possible adverse change in a Debt Rating.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), (e) or (f)(i) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Credit Parties post such documents, or provides a link thereto on the REIT
Guarantor’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Credit
Parties’ behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(A) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrowers shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

100



--------------------------------------------------------------------------------

The Credit Parties hereby acknowledge that (x) the Administrative Agent will
promptly make available to the Lenders materials and/or information provided by
or on behalf of the Credit Parties hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (y) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Credit Parties or their Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. Each of the Credit Parties hereby agrees that (ww) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof (xx) by marking
Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Credit Parties or their securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (yy) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (zz) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the Credit Parties shall be under no obligation
to mark any Borrower Materials “PUBLIC”.

6.03 Preservation of Existence and Franchises.

Each Credit Party will, and will cause each of its Subsidiaries to, do all
things necessary to (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.06; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.04 Books and Records.

Each Credit Party will, and will cause each of its Subsidiaries to, maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Person.

6.05 Compliance with Law.

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
the requirements of all Laws and all orders, writs, injunctions and decrees
(including, without limitation, building and zoning laws and all Healthcare
Laws) applicable to it or to its business or property, except in such instances
in which (a) such requirement of Law or order, writ, injunction

 

101



--------------------------------------------------------------------------------

or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.06 Payment of Obligations.

Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Person and (b) all lawful claims which, if unpaid,
would by law become a Lien (other than a Permitted Lien) upon its property,
subject to rights of contest as set forth in Section 7.01.

6.07 Insurance.

The Credit Parties shall, and shall cause its Subsidiaries to, maintain or cause
to be maintained, with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.

6.08 Maintenance of Property.

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect (or caused to be maintained, preserved and protected) all
of its Unencumbered Properties and all other material property and equipment
necessary in the operation of its business in good working order and condition,
in each case, in a manner consistent with how such Person maintained its
Unencumbered Properties and other material property on the Closing Date,
ordinary wear and tear excepted.

6.09 Visits and Inspections.

Each Credit Party shall, and shall cause each of its Subsidiaries to (subject to
applicable Facility Leases), permit representatives and independent contractors
of the Administrative Agent and each Lender to: (a) visit and inspect all Real
Property Assets to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its principal officers, and its
independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the
Administrative Agent, the applicable Credit Party shall execute an authorization
letter addressed to its accountants authorizing the Administrative Agent or any
Lender to discuss the financial affairs of such Credit Party with its
accountants.

 

102



--------------------------------------------------------------------------------

6.10 Use of Proceeds.

The Borrowers shall use the proceeds of any Extension of Credit to refinance
existing indebtedness and for general corporate purposes not in contravention of
any Law or of any Credit Document, including, but not limited to the acquisition
of Healthcare Facilities or companies owning Healthcare Facilities, funding
working capital, dividends and capital expenditures (it being understood and
agreed that the Borrowers shall not use such proceeds, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose).

6.11 Financial Covenants.

(a) Consolidated Leverage Ratio. The Credit Parties shall cause the Consolidated
Leverage Ratio, as of the end of each fiscal quarter, to be equal to or less
than 60%; provided however, notwithstanding the foregoing, following any
Significant Acquisition by the Parent Borrower or any Subsidiary or Subsidiaries
of the Parent Borrower, and following the delivery of an Acquisition Leverage
Ratio Notice, the Parent Borrower shall have the ability to increase the
applicable Consolidated Leverage Ratio to be less than or equal to 65% with
respect to the fiscal quarter during which such Significant Acquisition occurs
and the next two (2) fiscal quarters thereafter.

(b) Consolidated Fixed Charge Coverage Ratio. The Credit Parties shall cause the
Consolidated Fixed Charge Coverage Ratio, as of the end of each fiscal quarter,
to be equal to or greater than 1.50 to 1.00.

(c) Consolidated Tangible Net Worth. The Credit Parties shall cause the
Consolidated Tangible Net Worth as of the end of each fiscal quarter to be equal
to or greater than the sum of (i) an amount equal to $ 946,897,000 plus (ii) an
amount equal to 75% of the net cash proceeds received by the Consolidated
Parties from Equity Transactions during the period following the Closing Date
and ending as of the last day of the fiscal quarter for which such calculation
is being performed.

(d) Distribution Limitation. The Credit Parties shall cause the aggregate cash
distributions to the REIT Guarantor’s shareholders made by the REIT Guarantor
during the four (4) fiscal quarter period ending as of the end of each fiscal
quarter to be equal to or less than ninety-five percent (95%) of the aggregate
cumulative Funds From Operations accrued during such four (4) fiscal quarter
period (or such greater amount as is required for the REIT Guarantor to maintain
REIT status) (it being understood that, notwithstanding anything to the contrary
contained in this Section 6.11(d), the REIT Guarantor may (i) distribute to the
REIT Guarantor’s shareholders any and all cash proceeds received by the REIT
Guarantor in connection with any issuance or sale of shares of its Capital Stock
(regardless of when issued or sold) and (ii) make unlimited distributions to the
REIT Guarantor’s shareholders payable solely in the form of common stock of the
REIT Guarantor).

 

103



--------------------------------------------------------------------------------

(e) Maximum Unsecured Leverage Ratio. The Credit Parties shall cause the ratio
of Consolidated Unsecured Funded Debt to Unencumbered Asset Value, (i) as of the
end of the fiscal quarters ending March 31, 2016 and June 30, 2016, to be equal
to or less than 65%, and (ii) as of the end of each fiscal quarter thereafter,
to be equal to or less than 60%; provided however, notwithstanding the
foregoing, following any Significant Acquisition by the Parent Borrower or any
Subsidiary or Subsidiaries of the Parent Borrower, and following the delivery of
an Acquisition Leverage Ratio Notice, the Parent Borrower shall have the ability
to increase the maximum ratio of Consolidated Unsecured Funded Debt to
Unencumbered Asset Value to 65% with respect to the fiscal quarter during which
such Significant Acquisition occurs and the next two (2) fiscal quarters
thereafter.

(f) Maximum Secured Debt Ratio. The Credit Parties shall cause the ratio of
Consolidated Secured Funded Debt to Consolidated Total Asset Value as of the end
of each fiscal quarter to be equal to or less than 30%.

(g) Maximum Secured Recourse Debt Ratio. At all times other than while the
Parent Borrower or REIT Guarantor, as applicable, has two Investment Grade
Ratings, the Credit Parties shall cause the ratio of Consolidated Secured
Recourse Funded Debt to Consolidated Total Asset Value as of the end of each
fiscal quarter to be equal to or less than 10%.

(h) Consolidated Unsecured Debt Yield. The Credit Parties shall cause the
Consolidated Unsecured Debt Yield, as of the end of any fiscal quarter, to be
equal to or greater than 12.0%.

(i) Consolidated Unsecured Interest Coverage Ratio. The Credit Parties shall
cause the Consolidated Unsecured Interest Coverage Ratio, as of the end of any
fiscal quarter, to be equal to or greater than 2.00 to 1.00.

6.12 Environmental Matters.

(a) Each of the Credit Parties shall, and shall cause each of its Subsidiaries
to, comply or shall cause Tenant to comply with all Environmental Laws in
respect of its Real Property Assets. The Credit Parties shall, and shall cause
each of their Subsidiaries to, promptly take all actions necessary to prevent
the imposition of any Liens on any of its Real Property Assets arising out of or
related to any Environmental Laws. Notwithstanding the foregoing, the Credit
Parties shall not be required to comply with the foregoing requirements in
instances in which (i) the requirement of any applicable Environmental Law is
being contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

(b) In respect of any Real Property Asset, if any Credit Party or any Subsidiary
of a Credit Party shall (i) receive notice that any violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (ii) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against any Credit Party or
Subsidiary alleging violations of any Environmental Law or requiring any such
Person to take any action in connection with the release of any Hazardous
Substance or (iii) receive any notice

 

104



--------------------------------------------------------------------------------

from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for costs associated with a response to or cleanup of a
release of a Hazardous Substance or any damages caused thereby, the applicable
Person shall provide the Administrative Agent with a copy of such notice within
ten (10) days after the receipt thereof by such Person.

6.13 REIT Status.

The REIT Guarantor will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the REIT Guarantor’s qualification as a real estate investment trust
under Sections 856 through 860 of the Internal Revenue Code. The REIT Guarantor
will maintain adequate records so as to comply with all record-keeping
requirements relating to its qualification as a real estate investment trust as
required by the Internal Revenue Code and applicable regulations of the
Department of the Treasury promulgated thereunder and will properly prepare and
timely file (taking into account any valid extensions) with the Internal Revenue
Service all returns and reports required thereby.

6.14 Additional Guarantors; Withdrawal or Addition of Unencumbered Properties;
Release of Guarantors.

(a) Upon the acquisition, incorporation or other creation of any Subsidiary of
the Parent Borrower that (i) (A) is a Domestic Subsidiary and (B) owns an
Unencumbered Property or provides a guaranty of the Sabra Senior Notes or other
unsecured Funded Debt and (ii) has not been designated as an Unrestricted
Subsidiary, the Parent Borrower shall cause such Subsidiary to (1) become a
Subsidiary Guarantor hereunder through the execution and delivery to the
Administrative Agent of a Subsidiary Guarantor Joinder Agreement on or before
the deadline for the delivery of the Compliance Certificate required pursuant to
Section 6.02(a) following the fiscal quarter in which the foregoing conditions
for becoming a Subsidiary Guarantor are met, and (2) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Subsidiary, favorable
opinions of counsel to such Subsidiary (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent; provided, however, notwithstanding the foregoing, if
any Foreign Subsidiary provides a guaranty of the Sabra Senior Notes or other
unsecured Funded Debt of the Parent Borrower or any Domestic Subsidiary, then
the Parent Borrower shall cause each such Foreign Subsidiary to become a
Subsidiary Guarantor hereunder through the procedures described in clauses
(1) and (2) of this Section 6.14(a) above.

(b) The Parent Borrower may add and withdraw Real Property Assets from the pool
of Unencumbered Properties without the consent of the Administrative Agent or
any Lender; provided, that:

(i) in the case of addition of a Real Property Asset owned or leased by a
Consolidated Party that is not a Credit Party, the owner of the Real Property
Asset shall have complied with the requirements of clause (a)(i) of this
Section 6.14, and

 

105



--------------------------------------------------------------------------------

(ii) in the case of withdrawal of a Real Property Asset, (x) the Parent Borrower
shall have given notice thereof to the Administrative Agent, together with a
written request to release the owner of the subject Real Property Asset from the
Guaranty, where appropriate, in accordance with the provisions hereof, (y) the
Parent Borrower shall have delivered a pro forma covenant compliance certificate
demonstrating that, on a pro forma basis, after giving effect to such release,
all financial covenants contained herein shall be satisfied and (z) no Default
or Event of Default shall exist at the time of such withdrawal or arise as a
result thereof. Notwithstanding the foregoing, no withdrawal shall be permitted
if after giving effect to such withdrawal (i) there would be less than eight
(8) Unencumbered Properties remaining in the pool of Unencumbered Properties or
(ii) the Unencumbered Asset Value of the Unencumbered Properties remaining in
the pool of Unencumbered Properties would be less than $150,000,000. In the case
of withdrawal of a subject Property from the pool of Unencumbered Properties
entitling the owner of the subject Real Property Asset to a release from the
Guaranty hereunder, the Administrative Agent shall acknowledge (in writing
delivered to the Parent Borrower upon written request of the Parent Borrower)
withdrawal of the subject Real Property Asset and release of Guaranty of the
owner in respect thereof (excepting a situation where an Event of Default shall
then exist and be continuing, or where withdrawal of the subject Real Property
Asset would cause the pool of Unencumbered Properties to be insufficient to
support the outstanding Obligations, which in either such case, the owner of the
subject Real Property Asset shall not be released from its Guaranty hereunder
until such time as the foregoing conditions no longer exist). Notwithstanding
anything to the contrary in this Agreement, if the removal of any Unencumbered
Properties would have the effect of curing all existing Events of Default,
Parent Borrower shall be permitted (subject to the limitations above regarding
the number of Unencumbered Properties remaining in the pool and the Unencumbered
Asset Value of the Unencumbered Properties remaining in the pool after any
withdrawal) to withdraw such Real Property Assets, and any Event of Default with
respect thereto shall be deemed cured as of the date of such withdrawal.

(c) Notwithstanding the requirements set forth in clauses (a) or (b) of this
Section 6.14, to the extent that (i) the Parent Borrower or the REIT Guarantor
has received two (2) Investment Grade Ratings and (ii) the Parent Borrower
provides a written request to the Administrative Agent that the Guarantors be
released from their respective Guaranties pursuant to the Credit Documents in
conjunction with the simultaneous or substantially simultaneous issuance (or
modification) by such Subsidiary Guarantors of any pari passu senior unsecured
notes (including, without limitation, the Sabra Senior Notes) or other unsecured
debt of the Parent Borrower and the REIT Guarantor that do not require, or no
longer require, a guaranty from the Subsidiary Guarantors of such notes or
unsecured debt, then following the Administrative Agent’s receipt of such notice
(and so long as no Default or Event of Default shall have occurred and be
continuing on the date of the Administrative Agent’s receipt of such notice),
the Subsidiary Guarantors shall be automatically released from their respective
Guaranties pursuant to the Credit Documents (the “Release”).

 

106



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (A) the Obligations shall remain a senior
unsecured obligation, pari passu with all other senior unsecured Funded Debt of
the Parent Borrower or the REIT Guarantor and (B) to the extent that following
any such Release, any Real Property Asset owned by an otherwise released or to
be released Guarantor that is obligated in respect of outstanding recourse debt
for Funded Debt (exclusive of any non-recourse carveout liability or any
environmental indemnity liability, in each case, arising from non-recourse debt)
shall not be deemed an Unencumbered Property for purposes of this Agreement.

6.15 Further Assurances.

Each Credit Party shall, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Credit Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Credit Documents, and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent the rights granted or now or hereafter intended to be granted to the
Administrative Agent under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party.

6.16 Compliance With Material Contracts.

Each Credit Party shall, and shall cause each of its Subsidiaries to, perform
and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, use its commercially reasonable efforts to enforce, in all respects,
each such Material Contract in accordance with its terms, other than, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full and the Revolving Commitments hereunder shall have terminated:

7.01 Liens.

No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names any such Person as debtor, or assign

 

107



--------------------------------------------------------------------------------

any accounts or other right to receive income, other than the following
(collectively, “Permitted Liens”):

(a) Liens in favor of the Administrative Agent for the benefit of the Lenders;

(b) Liens, if any, in favor of the L/C Issuer and/or Swing Line Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder;

(c) Liens in existence as of the Closing Date as set forth on Schedule 7.01;

(d) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA), in each case, which are not yet delinquent (other than
those which are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP);

(e) Liens evidencing the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals, in each
case, incurred in the ordinary course of business and which are not at the time
required to be paid or discharged (other than those which are being contested in
good faith and for which a bond or other assurance has been posted as required
by applicable Law);

(f) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar applicable Laws;

(g) zoning restrictions, easements, rights-of-way, covenants, reservations and
other rights, restrictions or encumbrances on the use of Real Property Assets,
which do not materially detract from the value of such property or materially
impair the use thereof for the business of such Person;

(h) Liens arising pursuant to Facility Leases;

(i) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(j) liens arising pursuant to leases or subleases of immaterial portions of any
Real Property Asset owned by any of the Credit Parties granted to others not
interfering in any material respect with such Real Property Asset or the
business of the applicable Borrower; and

(k) other Liens incurred in connection with Consolidated Funded Debt as long as
after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.11, on a pro forma basis as if such Lien had
been incurred as of

 

108



--------------------------------------------------------------------------------

the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01 (or if such Lien exists as of the
Closing Date, as of September 30, 2015).

7.02 Indebtedness.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Credit Documents;

(b) Indebtedness set forth in Schedule 7.02 (and renewals, refinancings and
extensions thereof); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and capitalized interest or reserves relating thereto and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the applicable Credit Party or
Subsidiary or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c) unsecured intercompany Indebtedness permitted under Section 7.04;

(d) obligations (contingent or otherwise) of the Credit Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person (whether from floating to fixed rate interest or fixed to floating rate
interest), and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Guarantees with respect to Indebtedness permitted under clauses (a) through
(d) of this Section 7.02; and

(f) other Indebtedness (including any portion of any renewal, financing, or
extension of Indebtedness set forth in Schedule 7.02 to the extent such portion
does not meet the criteria set for the in the proviso of clause (b) above) as
long as, after giving effect thereto, the Credit Parties are in compliance with
the financial covenants in Section 6.11, on a pro forma basis as if such
Indebtedness had been incurred as of the last day of the most recent fiscal
quarter for which

 

109



--------------------------------------------------------------------------------

financial statements have been delivered pursuant to Section 6.01 (or if such
Indebtedness exists as of the Closing Date, as of September 30, 2015).

7.03 [Reserved].

7.04 Investments.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

(a) Investments held in the form of cash or Cash Equivalents;

(b) Investments (i) by any Person in any Credit Party and (ii) by any Subsidiary
that is not a Credit Party in any other Subsidiary that is not a Credit Party;

(c) Investments existing as of the Closing Date and set forth in Schedule 7.04;

(d) Guarantees permitted by Section 7.02;

(e) acquisitions of personal property in the ordinary course of business to the
extent required to continue to operate a Credit Party’s Businesses in the manner
in which they are currently being operated;

(f) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses in accordance
with GAAP;

(g) Investments received in satisfaction of judgments or in settlements of debt
or compromises of obligations incurred in the ordinary course of business;

(h) any Investment consisting of prepaid expenses, negotiable instruments held
for collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

(i) pledges or deposits by a Person under workers compensation laws,
unemployment insurance laws or similar legislation, or deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business; and

(j) Investments in or related to Healthcare Facilities and Investments as
described in Section 6.10 (including, without limitation, Investments of the
type set forth in subclauses (i)-(iv) of this clause (j)); provided, however,
that after giving effect to any such Investments, (i) the aggregate amount of
Investments consisting of unimproved land holdings shall not, at any time,
exceed 5% of Consolidated Total Asset Value, (ii) the aggregate amount of
Investments consisting of Mortgage Loans and notes receivables shall not, at any
time, exceed 20% of

 

110



--------------------------------------------------------------------------------

Consolidated Total Asset Value, (iii) the aggregate amount of Investments
consisting of construction in progress shall not, at any time, exceed 15% of
Consolidated Total Asset Value and (iv) the aggregate amount of Investments in
Unconsolidated Affiliates shall not, at any time, exceed 20% of Consolidated
Total Asset Value; provided, further, that the aggregate amount of all
Investments made pursuant to clauses (i), (ii), (iii) and (iv) above shall not,
at any time, exceed 30% of Consolidated Total Asset Value.

7.05 [Reserved].

7.06 Fundamental Changes.

No Credit Party shall, nor shall they permit any Subsidiary to, merge, dissolve,
liquidate, amalgamate, consolidate with or into another Person; except that so
long as no Default or Event of Default exists or would result therefrom,
(a) either Borrower may merge or consolidate with any of its Subsidiaries
provided that such Borrower is the continuing or surviving Person, (b) any
Subsidiary Guarantor may merge, amalgamate or consolidate with any other
Subsidiary Guarantor, (c) any Consolidated Party (other than the REIT Guarantor
and either Borrower, but including any Unrestricted Subsidiary) which is not a
Credit Party may be merged or consolidated with or into any Credit Party
provided that either such Credit Party shall be the continuing or surviving
corporation or the continuing or surviving corporation shall become a Credit
Party as herein provided, and (d) any Subsidiary that is not a Credit Party may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.

7.07 Dispositions.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or Property to the extent that (i) such Property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement Property; provided, that if
the Property disposed of is an Unencumbered Property it is removed from the
calculation of the Consolidated Total Asset Value.

(d) Dispositions of Property by any Subsidiary to a Credit Party or to a Wholly
Owned Subsidiary; provided, that if the transferor of such property is a Credit
Party, the transferee thereof must be a Credit Party;

(e) Dispositions permitted by Section 7.04;

 

111



--------------------------------------------------------------------------------

(f) real estate leases entered into in the ordinary course of business; and

(g) Dispositions by the Consolidated Parties not otherwise permitted under this
Section 7.07; provided, that (i) at the time of such Disposition, no Default or
Event of Default exists and is continuing (that would not be cured by such
Disposition) or would result from such Disposition and (ii) after giving effect
thereto, the Credit Parties are in compliance with the financial covenants in
Section 6.11, on a pro forma basis as if such Disposition had been incurred as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01.

Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(g) shall be for fair market value.

7.08 Business Activities.

No Credit Party shall, nor shall they permit any Subsidiary to, engage, directly
or indirectly, in any business activities other than owning, developing,
managing and providing secured financing for real and personal property and
similar interests in leasehold properties which are owned by or net leased to
healthcare operators for use as Healthcare Facilities; provided, however, that
the foregoing restriction shall not be deemed to prohibit any taxable REIT
subsidiary of the Parent Borrower or the REIT Guarantor from operating any Real
Property Asset.

7.09 Transactions with Affiliates and Insiders.

Except as permitted pursuant to Section 7.04(b)(ii) hereof, no Credit Party
shall, nor shall they permit any Subsidiary to, at any time, enter into any
transaction of any kind with any Affiliate of the Borrowers, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Person as would be obtainable by such Person
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate.

7.10 Organization Documents; Fiscal Year.

No Credit Party shall, nor shall it permit any Subsidiary to, (a) amend, modify
or change, in any manner materially adverse to the interests of the Lenders, its
organization documents or (b) change its fiscal year.

7.11 Canadian Defined Benefit Pension Plan.

No Credit Party shall, nor shall it permit any Subsidiary to, at any time,
maintain, contribute to, or have or incur any liability or contingent liability
in respect of a Canadian Defined Benefit Pension Plan.

7.12 [Reserved].

 

112



--------------------------------------------------------------------------------

7.13 No Further Negative Pledges.

No Credit Party will, nor will it permit any Subsidiary to, enter into, assume
or become subject to any Negative Pledges or agreement prohibiting or otherwise
restricting the existence of any Lien upon any of its Property in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (a) in connection with any Permitted Lien
described in clauses (a) through (j) in Section 7.01 or any document or
instrument governing any Permitted Lien described in clauses (a) through (j) in
Section 7.01, provided that any such restriction contained therein relates only
to the asset or assets subject to such Permitted Lien, (b) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 7.07, pending the consummation of such
sale, (c) a provision in any agreement governing unsecured Funded Debt generally
prohibiting the encumbrance of assets (so long as such provision is generally
consistent with a comparable provision of the Credit Documents) and
(d) restrictions arising in connection with the Sabra Senior Notes.

7.14 Limitation on Restricted Actions.

No Credit Party will, nor will it permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to the REIT Guarantor on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) pledge its
assets pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (i) in respect of any of the
matters referred to in clauses (a)-(d) above, for such encumbrances or
restrictions existing under or by reason of (A) this Credit Agreement and the
other Credit Documents, (B) applicable Law, (C) any Lien or any documentation or
instrument governing any Lien permitted under Section 7.01 provided that any
such restriction contained therein relates only to the asset or assets subject
to such Lien, (D) customary restrictions and conditions contained in any
agreement relating to the sale of any Unencumbered Property permitted under
Section 7.07, pending the consummation of such sale, and (E) the Sabra Senior
Note Indentures and (ii) in respect of any of the matters referred to in clauses
(c) through (e) above, pursuant to a provision in any agreement governing
unsecured Funded Debt so long as such provision is generally consistent with a
comparable provision of the Credit Documents.

7.15 Accounting Changes.

No Credit Party will, nor will they permit any Subsidiary to, make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

113



--------------------------------------------------------------------------------

7.16 Sanctions.

The Borrowers will not, directly or indirectly, use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions, the United States Foreign Corrupt
Practices Act of 1977, the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010 or other similar anti-corruption Laws.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrowers or any other Credit Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, (ii) within three
(3) Business Days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the earlier of (A) a Responsible Officer of any Credit Party becoming
aware that the same has not been paid when due or (B) written notice from the
Administrative Agent to the Borrowers, any other amount payable herein or under
any other Credit Document becomes due; or

(b) Specific Covenants. The Borrowers (or Credit Parties, as applicable) fail to
perform or observe any term, covenant or agreement contained in any of Sections
6.03, 6.06, 6.10, 6.11, 6.13 or 6.14 or Article VII; or

(c) Other Defaults. (i) The Borrowers (or Credit Parties, as applicable) fail to
perform or observe any term, covenant or agreement contained in any of Sections
6.01 or 6.02 and such failure continues for five (5) days or (ii) any Credit
Party fails to perform or observe any other covenant or agreement (not specified
in subsection (a), (b) or (c)(i) above) contained in any Credit Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the earlier of (i) a Responsible Officer of the REIT Guarantor or any
Credit Party becoming aware of such default or (ii) written notice thereof by
the Administrative Agent to the Borrowers (or, if such failure cannot be
reasonably cured within such period, sixty (60) days, so long as the applicable
Credit Party has diligently commenced such cure and is diligently pursuing
completion thereof); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Credit Parties and contained in
this Credit

 

114



--------------------------------------------------------------------------------

Agreement, in any other Credit Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made, provided to the extent any
representation or warranty is qualified by a materiality standard, such
representation or warranty shall fail to be accurate in all respects; or

(e) Cross-Default. (i) there occurs any event of default (after the expiration
of any applicable notice and/or cure period) under the Sabra Senior Notes
Indenture (2013) or other senior notes indenture, (ii) any Credit Party or any
Subsidiary (A) fails to perform or observe (beyond the applicable notice and
grace or cure period with respect thereto, if any) any Contractual Obligation if
such failure could reasonably be expected to have a Material Adverse Effect, or
(B) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and beyond the applicable notice
and grace or cure period with respect thereto, if any) in respect of any
Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount, individually or in the
aggregate, (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or otherwise fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount, individually or in the aggregate, (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Credit Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) after expiration of any applicable notice and
grace or cure periods or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Credit Party or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Person as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Credit Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or makes a
proposal to its creditors or files notice of its intention to do so, institutes
any other proceeding under applicable Law seeking to adjudicate it a bankrupt or
an insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or applies for or consents to the appointment of any receiver,
receiver-manager, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its properties; or any
receiver, receiver-manager, trustee, custodian, conservator, liquidator,
rehabilitator or similar

 

115



--------------------------------------------------------------------------------

officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any Credit Party of
Subsidiary or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding
and, in any case with respect to the Subsidiary Guarantors only, such action
could reasonably be expected to have a Material Adverse Effect; or

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
properties of any Credit Party or Subsidiary and is not released, vacated or
fully bonded within thirty (30) days after its issue or levy and, in any case
with respect to the Subsidiary Guarantors only, such action could reasonably be
expected to have a Material Adverse Effect; or

(h) Judgments. There is entered against any Credit Party or any Subsidiary
(i) any one or more final judgments or orders for the payment of money in an
amount, individually or in the aggregate, exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party or any Subsidiary under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) any Credit Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable notice and grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) or any failure by any Credit Party or
any Subsidiary to perform its obligations under a Canadian Pension Plan which
has resulted or could reasonably be expected to result in liability of any
Credit Party or any Subsidiary in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Credit Documents; Guaranty. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or as a result of satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or

 

116



--------------------------------------------------------------------------------

any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount of all L/C Obligations); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Credit Party under the Bankruptcy Code of
the United States or any other Debtor Relief Law, the obligation of each Lender
to make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to provide Cash Collateral as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.12, be applied by the
Administrative Agent in the following order:

 

117



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract, ratably among the Lenders (and, in the
case of such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in
proportion to the respective amounts described in this clause Third held by
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap
Contract, (c) payments of amounts due under any Treasury Management Agreement
and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, the
holders of such Obligations) and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the

 

118



--------------------------------------------------------------------------------

Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrowers nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

119



--------------------------------------------------------------------------------

Except as otherwise specifically set forth herein, the Administrative Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Revolving Lenders, Required Dollar Tranche
Lenders or Required Lenders (or such other number or percentage of the Lenders
as shall be necessary, or as the Administrative Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 10.01
and 9.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Credit Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Credit Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through

 

120



--------------------------------------------------------------------------------

their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers (other
than during the continuance of a Default or an Event of Default), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section, and such Lenders so
acting shall have the benefit and protection of all provisions hereunder in
favor of the Administrative Agent as if each of them were the Administrative
Agent. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be

 

121



--------------------------------------------------------------------------------

discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.03(i), 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

122



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent to release any
Subsidiary Guarantor (but not the REIT Guarantor) from its obligations under the
Guaranty in accordance with Section 11.08. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the authority of
the Administrative Agent to release any Subsidiary Guarantor from its
obligations hereunder pursuant to this Section 9.10.

Upon the release of any Subsidiary Guarantor pursuant to this Section 9.10 or
Section 11.08, the Administrative Agent shall (to the extent applicable) deliver
to the Credit Parties, upon the Credit Parties’ request and at the Credit
Parties’ expense, such documentation as is reasonably necessary to evidence the
release of such Guarantor from its obligations under the Credit Documents.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrowers or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

123



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section, the definition of “Required Lenders”,
the definition of “Required Revolving Lenders”, the definition of “Required
Dollar Tranche Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

(f) waive any Default or Event of Default for purposes of Section 4.02 without
the written consent of the Required Revolving Lenders;

(g) release a Borrower from its obligations hereunder, release all or
substantially all of the Subsidiary Guarantors from their obligations hereunder
(other than as provided herein or as appropriate in connection with transactions
permitted hereunder) or release the REIT Guarantor from the Guaranty without the
written consent of each Lender; or

(h) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Credit Agreement and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or

 

124



--------------------------------------------------------------------------------

modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Parent
Borrower (i) to add one or more Incremental Facilities to this Agreement subject
to the limitations in Section 2.01(e) and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Loans and Commitments hereunder) in the benefits of this Agreement and
the other Credit Documents with the obligations and liabilities from time to
time outstanding in respect of the existing Loans and Commitments hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such Incremental Facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Credit Parties, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to service of
process or to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or

 

125



--------------------------------------------------------------------------------

the Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Credit
Parties’ or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the Credit
Parties, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

126



--------------------------------------------------------------------------------

Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Credit Parties or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Credit Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Credit Parties.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Credit
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder

 

127



--------------------------------------------------------------------------------

and under the other Credit Documents, then (i) the Required Lenders shall have
the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Credit Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, each Arranger
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by either Borrower or any other Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents (including
in respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Credit Party, or any Environmental Liability related in any way to any
Credit Party, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by either Borrower or
any other Credit

 

128



--------------------------------------------------------------------------------

Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, penalties or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Borrower
or any other Credit Party against such Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
such Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Dollar Tranche Commitment Percentage, Alternative Currency Tranche
Commitment Percentage and/or Term Loan Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.11(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

129



--------------------------------------------------------------------------------

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Credit Parties is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

130



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund. The Parent
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

131



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender for any assignment in respect of Dollar Tranche Loans and Dollar
Tranche Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to any Credit
Party or any of the Credit Parties’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

132



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Credit Parties or the Administrative Agent, sell participations
to any Person (other than a natural person or the Credit Parties or any of the
Credit Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Credit
Parties, the Administrative Agent, the other Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01(a)
that affects such Participant. Subject to subsection (e) of this Section, the
Credit Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal

 

133



--------------------------------------------------------------------------------

Reserve Bank or other central bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Dollar Tranche Commitment and Dollar Tranche Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Borrowers, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall
be entitled to appoint from among the Lenders (with the consent of such Lender)
a successor L/C Issuer or Swing Line Lender hereunder; provided, however, that
no failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.01(e) or (ii) any

 

134



--------------------------------------------------------------------------------

actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Credit Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the Parent
Borrower, the REIT Guarantor or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrowers or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section by the
disclosing person or (ii) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Credit Parties.

For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof, provided that, in the case of information received from a Credit Party
or any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Credit
Parties, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Credit
Parties against any and all of the obligations of the Credit Parties now or
hereafter existing under this Agreement or any other Credit Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender , the L/C Issuer or such Affiliate shall have made any demand
under this Credit Agreement or any other Credit Document and although such
obligations of the Credit Parties may be contingent or unmatured or are owed to
a branch or office of such Lender or the L/C Issuer different from the branch or
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrowers and the
Administrative Agent promptly after any such

 

135



--------------------------------------------------------------------------------

setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. Notwithstanding the
provisions of this Section 10.08, if at any time any Lender, the L/C Issuer or
any of their respective Affiliates maintains one or more deposit accounts for a
Borrower or any other Credit Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (including
without limitation, the Criminal Code (Canada)) (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension or Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

136



--------------------------------------------------------------------------------

10.12 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders.

If any Lender can no longer make Eurocurrency Loans under Section 3.02 or if any
Lender is a Defaulting Lender, or if any Lender (a “Non-Consenting Lender”)
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to Section 10.01, requires consent of 100% of the Lenders which
otherwise is approved by the Required Lenders or if any other circumstance
exists hereunder that gives the Borrowers the right to replace a Lender as a
party hereto, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Credit Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

137



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; etc..

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT

 

138



--------------------------------------------------------------------------------

DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

10.16 No Conflict.

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

10.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers, on behalf of itself and
the other Credit Parties, acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Credit Agreement provided by the Administrative Agent, the
Lenders and the Arranger are arm’s-length commercial transactions between the
Credit Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arranger, on the other hand, (B) each
of the Credit Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lender nor any Arranger has any obligation to any Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Lenders and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent, any Lender nor any
Arranger has any obligation to disclose any of such interests to the Credit
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases any claims that it
may have against the Administrative Agent, the Lenders and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

139



--------------------------------------------------------------------------------

10.18 Electronic Execution of Assignments and Certain Other Documents.

The words “execute”, “execution,” “signed,” “signature” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligations to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.19 USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
and the Canadian AML Acts, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party, information concerning its direct and
indirect holders of its Capital Stock and other Persons exercising Control over
it and its and their respective directors and officers, and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Credit Party in accordance with the Act and the Canadian AML Acts.
The Borrowers shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and the Canadian AML Acts.

10.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative

 

140



--------------------------------------------------------------------------------

Agent or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

10.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(ii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

GUARANTY

11.01 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to each Lender and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors

 

141



--------------------------------------------------------------------------------

will, jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Swap Contracts the obligations of each Guarantor
under this Agreement and the other Credit Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.

11.02 Obligations Unconditional. The obligations of the Guarantors under
Section 11.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents or Swap Contracts, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 11.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
either Borrower or any other Credit Party for amounts paid under this Article XI
until such time as the Obligations have been paid in full and the Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of the
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents or any Swap Contract between any Credit Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Swap Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented, waived or amended in any respect,
or any right under any of the Credit Documents or any Swap Contract between any
Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or any Swap Contract
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

142



--------------------------------------------------------------------------------

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected, or shall be released in accordance with the terms of this Agreement;

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor); or

(f) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or any Swap Contract or against any other
Person under any other guarantee of, or security for, any of the Obligations.

11.03 Reinstatement. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

11.04 Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 11.02 and through the
exercise of rights of contribution pursuant to Section 11.06.

11.05 Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

 

143



--------------------------------------------------------------------------------

11.06 Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Credit Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.

11.07 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

11.08 Release of Subsidiary Guarantors; Certain Exempt Subsidiaries. Within five
(5) Business Days following the written request by a Responsible Officer of the
Parent Borrower, the Administrative Agent, on behalf of the Lenders, shall
release a Subsidiary Guarantor from its obligations under the Guaranty to the
extent that the following conditions are satisfied to the reasonable
satisfaction of the Administrative Agent: (a) there is no Default or Event of
Default existing under the Agreement either at the time of such request or at
the time such Subsidiary Guarantor is released; and (b) such Responsible Officer
of the Parent Borrower delivers to Administrative Agent a certificate in form
and substance reasonably satisfactory to the Administrative Agent stating that
(i) such request is being made in connection with any of the following: (A) such
Subsidiary Guarantor becoming an Unrestricted Subsidiary under both Sabra Senior
Note Indentures; (B) such Subsidiary Guarantor is obtaining financing to be
secured by, among other things, real property owned or ground leased by such
Subsidiary Guarantor and the terms of such financing prohibits such Subsidiary
Guarantor from remaining obligated under the Guaranty; (C) such Subsidiary
Guarantor is acquiring an entity which owns, or assets which include, real
property upon which existing financing is to be assumed by such Subsidiary
Guarantor and the terms of such existing financing prohibit such Subsidiary
Guarantor from remaining obligated under the Guaranty; (D) such Subsidiary
Guarantor is acquiring an entity which owns, or assets which include, real
property and, in connection therewith, such Subsidiary Guarantor is obtaining
acquisition financing, the terms of which prohibit such Subsidiary Guarantor
from remaining obligated under the Guaranty; or (E) such Subsidiary Guarantor is
being released from its obligation with respect to both Sabra Senior Note
Indentures for any reason not described in clauses (A) through (D) above and
(ii) such Subsidiary Guarantor will also be released from its guaranty
obligations under the Sabra Senior Notes.

In addition, a Subsidiary shall not be required to become a Subsidiary Guarantor
hereunder (a) to the extent it is being acquired or being formed in connection
with any of the transactions described in clauses (b)(i)(A) through (D) above,
and the terms of the applicable financing documentation prohibit such Subsidiary
from becoming a Subsidiary Guarantor hereunder, or (b) if such Subsidiary is
otherwise not required by the terms of either of the Sabra Senior Note
Indentures to become a guarantor of any of the obligations thereunder.

11.09 Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
the Guaranty in this Article XI by any Credit Party that is not then an
“eligible contract participant” under the Commodity Exchange Act (a “Specified
Loan Party”) or the grant of a security interest

 

144



--------------------------------------------------------------------------------

under the Credit Documents by any such Specified Loan Party, in either case,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Credit Documents in respect of such
Swap Obligation on (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each applicable Credit Party under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Swap Obligation for all
purposes of the Commodity Exchange Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

145



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWERS:   SABRA HEALTH CARE LIMITED PARTNERSHIP,   a Delaware limited
partnership   By:   SABRA HEALTH CARE REIT, INC.,     its general partner    
By:   

/s/ Harold W. Andrews, Jr.

    Name:    Harold W. Andrews, Jr.     Title:    Chief Financial Officer  
SABRA CANADIAN HOLDINGS, LLC,   a Delaware limited liability company   By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

REIT GUARANTOR:

 

SABRA HEALTH CARE REIT, INC.,

a Maryland corporation

     By:   

/s/ Harold W. Andrews, Jr.

     Name:    Harold W. Andrews, Jr.      Title:    Chief Financial Officer   

GUARANTORS:

 

BAY TREE NURSING CENTER, LLC,

OAKHURST MANOR NURSING CENTER LLC,

ORCHARD RIDGE NURSING CENTER LLC,

SUNSET POINT NURSING CENTER LLC, and

WEST BAY NURSING CENTER LLC,

     each a Massachusetts limited liability company      By:   

/s/ Harold W. Andrews, Jr.

     Name:    Harold W. Andrews, Jr.      Title:    Chief Financial Officer     

C.H.P. LIMITED LIABILITY COMPANY,

C.H.R. LIMITED LIABILITY COMPANY, and

DJB REALTY L.L.C.,

     each a New Hampshire limited liability company      By:   

/s/ Harold W. Andrews, Jr.

     Name:    Harold W. Andrews, Jr.      Title:    Chief Financial Officer     
HHC 1998-I TRUST,      a Massachusetts business trust      By:   

/s/ Harold W. Andrews, Jr.

     Name:    Harold W. Andrews, Jr.      Title:    As Trustee and not
individually   



--------------------------------------------------------------------------------

1104 WESLEY AVENUE, LLC, 395 HARDING STREET, LLC, CONNECTICUT HOLDINGS I, LLC,
KENTUCKY HOLDINGS I, LLC, NEW HAMPSHIRE HOLDINGS, LLC, NORTHWEST HOLDINGS I,
LLC, RESERVOIR REAL ESTATE HOLDINGS, LLC SABRA 1717 PREFERRED EQUITY, LLC,
SABRA BEAUMONT PREFERRED EQUITY, LLC, SABRA BEAVERCREEK PREFERRED EQUITY, LLC,
SABRA BRP CELEBRATION JV, LLC SABRA CALIFORNIA II, LLC, SABRA CANADIAN HOLDINGS,
LLC SABRA CELEBRATION PREFERRED EQUITY, LLC,
SABRA CLARKSVILLE PREFERRED EQUITY, LLC, SABRA CONNECTICUT II, LLC,
SABRA HEALTH CARE FRANKENMUTH, LLC, SABRA HEALTH CARE HOLDINGS I, LLC, SABRA
HEALTH CARE HOLDINGS II, LLC, SABRA HEALTH CARE HOLDINGS III, LLC, SABRA HEALTH
CARE HOLDINGS IV, LLC, SABRA HEALTH CARE HOLDINGS VI, LLC, SABRA HEALTH CARE
NORTHEAST, LLC, SABRA HEALTH CARE PENNSYLVANIA, LLC, SABRA HEALTH CARE VIRGINIA,
LLC, SABRA HEALTH CARE VIRGINIA II, LLC, SABRA HEALTH CARE, L.L.C., SABRA HEALTH
CARE DELAWARE, LLC, SABRA IDAHO, LLC, SABRA KENTUCKY, LLC, SABRA LAKE DRIVE,
LLC, SABRA MCCORDSVILLE PREFERRED EQUITY, LLC, SABRA MICHIGAN, LLC, SABRA
MONTANA, LLC, SABRA NEW BRAUNFELS PREFERRED EQUITY, LLC, SABRA NEW MEXICO, LLC,
SABRA NORTH CAROLINA GP, LLC, SABRA OHIO, LLC, SABRA PHOENIX TRS VENTURE, LLC,
SABRA PHOENIX TRS VENTURE II, LLC, SABRA PHOENIX WISCONSIN, LLC, and

SABRA TRS HOLDINGS, LLC,

each a Delaware limited liability company

By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SABLE-AURORA, LLC, a Colorado limited liability company By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer

SABRA CANADIAN GP I INC.,

a British Columbia corporation

By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer

SBRAREIT CANADIAN GP V INC.,

a Nova Scotia corporation

By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer SABRA CANADIAN
PROPERTIES I, LIMITED PARTNERSHIP, a British Columbia limited partnership By:  
SABRA CANADIAN GP I INC.,  

a British Columbia corporation,

its general partner

  By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer SBRAREIT
CANADIAN PROPERTIES V, LIMITED PARTNERSHIP, an Alberta limited partnership By:  
SBRAREIT CANADIAN GP V INC.,  

a Nova Scotia corporation,

its general partner

  By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SABRA CAPITAL CORPORATION, a Delaware corporation By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer

SABRA NORTH CAROLINA, L.P.,

a Delaware limited partnership

By:   SABRA NORTH CAROLINA GP, LLC,  

a Delaware limited liability company,

its general partner

  By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer SABRA TEXAS
GP, LLC, and

SABRA TEXAS HOLDINGS GP, LLC,

each a Texas limited liability company

By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer

SABRA TEXAS HOLDINGS, L.P.,

a Texas limited partnership

By:   SABRA TEXAS HOLDINGS GP, LLC,  

a Texas limited liability company,

its general partner

  By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SABRA TEXAS PROPERTIES, L.P., SABRA TEXAS PROPERTIES II, L.P., SABRA TEXAS
PROPERTIES III, L.P., and

SABRA TEXAS PROPERTIES IV, L.P.,

each a Texas limited partnership

By:   SABRA TEXAS GP, LLC,  

a Texas limited liability company,

its general partner

  By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer

SB FOUNTAIN CITY, LLC,

a Georgia limited liability company

By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer

SB NEW MARTINSVILLE, LLC,

a West Virginia limited liability company

By:  

/s/ Harold W. Andrews, Jr.

Name:   Harold W. Andrews, Jr. Title:   Chief Financial Officer

SABRA HEALTH CARE INVESTMENTS, LP,

a Delaware limited partnership

By:   SABRA PHOENIX TRS VENTURE, LLC,  

a Delaware limited liability company,

its general partner

  By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Darleen R. DiGrazia

Name:   Darleen R. DiGrazia Title:   Vice President BANK OF AMERICA, N.A., as
L/C Issuer, Swing Line Lender and as a Lender By:  

/s/ Yinghua Zhang

Name:   Yinghua Zhang Title:   Director



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Samuel A. Bluso

Name:   Samuel A. Bluso Title:   Senior Vice President



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Thomas Randolph

Name:   Thomas Randolph Title:   Managing Director By:  

/s/ Jeff Ferrell

Name:   Jeff Ferrell Title:   Managing Director



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Lloyd Baron

Name:   Lloyd Baron Title:   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Brian Tuerff

Name:   Brian Tuerff Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ John C. Rowland

Name:   John C. Rowland Title:   Vice President



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A.,

as a Lender

By:

 

/s/ Rita Lai

Name:

  Rita Lai

Title:

  Authorized Signer



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., TORONTO

BRANCH, as a Lender

By:

 

/s/ Jeffrey Coleman

Name:

  Jeffrey Coleman

Title:

  Executive Director



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ Jared Cohen

Name:

  Jared Cohen

Title:

  Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By:

 

/s/ Darin Mullis

Name:

  Darin Mullis

Title:

  Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., CANADIAN BRANCH, as a Lender By:  

/s/ Rajesh Bakhshi

Name:   Rajesh Bakhshi Title:   VP, Global Banking



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Nathan Brenneman

Name:   Nathan Brenneman Title:   Senior Director



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Cheryl B. Holm

Name:   Cheryl B. Holm Title:   Sr. Vice President



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Senior Vice President



--------------------------------------------------------------------------------

RAYMOND JAMES FINANCE COMPANY OF CANADA LTD., as a Lender

By:

 

/s/ Cormac MacLochlainn

Name:   Cormac MacLochlainn Title:   Vice President



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:  

/s/ Joseph L. Sooter, Jr.

Name:   Joseph L. Sooter, Jr. Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 2.01

LENDERS AND COMMITMENTS

 

Lender

   Dollar Tranche
Committed
Amount      Dollar Tranche
Commitment
Percentage     Alternative
Currency Tranche
Committed
Amount      Alternative
Currency
Commitment
Percentage     US Term Loan
Commitment      US Term Loan
Commitment
Percentage  

Bank of America, N.A.

   $ 35,494,142.93         9.465104781 %    $ 12,640,597.17         10.112477736
%    $ 20,404,172.64         8.328233731 % 

Citizens Bank, National Association

   $ 35,494,142.93         9.465104781 %    $ 12,640,597.16         10.112477728
%    $ 32,068,218.25         13.089068673 % 

Credit Agricole Corporate and Investment Bank

   $ 35,494,142.93         9.465104781 %    $ 12,640,597.17         10.112477736
%    $ 20,404,172.63         8.328233727 % 

BMO Harris Bank N.A.

   $ 29,872,397.45         7.965972653 %    $ 10,638,514.16         8.510811328
%    $ 19,763,617.68         8.066782727 % 

Barclays Bank PLC

   $ 29,872,397.45         7.965972653 %    $ 10,638,514.16         8.510811328
%    $ 19,763,617.68         8.066782727 % 

Compass Bank

   $ 29,872,397.45         7.965972653 %    $ 10,638,514.16         8.510811328
%    $ 19,763,617.68         8.066782727 % 

Citibank, N.A.

   $ 29,872,397.45         7.965972653 %    $ 10,638,514.16         8.510811328
%    $ 19,763,617.68         8.066782727 % 

J.P. Morgan Chase Bank, N.A.

   $ 29,872,397.45         7.965972653 %    $ 10,638,514.16         8.510811328
%    $ 19,763,617.68         8.066782727 % 

JPMorgan Chase Bank, N.A., Toronto Branch

   $ 0         0.000000000 %    $ 0         0.000000000 %    $ 0        
0.000000000 % 

SunTrust Bank

   $ 29,872,397.45         7.965972653 %    $ 10,638,514.16         8.510811328
%    $ 19,763,617.68         8.066782727 % 

Wells Fargo Bank, N.A.

   $ 0         0.000000000 %    $ 0         0.000000000 %    $ 19,763,617.68   
     8.066782727 % 

Wells Fargo Bank, N.A., Canadian Branch

   $ 29,872,397.45         7.965972653 %    $ 10,638,514.16         8.510811328
%    $ 0         0.000000000 % 

Capital One, National Association

   $ 22,127,701.82         5.900720485 %    $ 7,880,380.86         6.304304688
%    $ 14,639,716.80         5.975394612 % 

The Huntington National Bank

   $ 13,276,621.09         3.540432291 %    $ 4,728,228.52         3.782582816
%    $ 6,356,182.39         2.594360159 % 

Raymond James Bank, N.A.

   $ 18,004,849.61         4.801293229 %    $ 0         0.000000000 %    $
8,783,830.07         3.585236763 % 

Raymond James Finance Company of Canada Ltd.

   $ 0         0.000000000 %    $ 0         0.000000000 %    $ 0        
0.000000000 % 

Stifel Bank & Trust

   $ 6,001,616.54         1.600431077 %    $ 0         0.000000000 %    $
3,998,383.46         1.631993249 % 

Total:

   $ 375,000,000.00         100.000000000 %    $ 125,000,000.00        
100.000000000 %    $ 245,000,000.00         100.000000000 % 



--------------------------------------------------------------------------------

Lender

   Canadian Term Loan
Commitment      Canadian Term Loan
Commitment Percentage  

Bank of America, N.A.

     CDN 16,547,773.44         13.238218752 % 

Citizens Bank, National Association

     CDN 0         0.000000000 % 

Credit Agricole Corporate and Investment Bank

     CDN 16,547,773.44         13.238218752 % 

BMO Harris Bank N.A.

     CDN 10,250,770.29         8.200616232 % 

Barclays Bank PLC

     CDN 10,250,770.29         8.200616232 % 

Compass Bank

     CDN 10,250,770.29         8.200616232 % 

Citibank, N.A.

     CDN 10,250,770.29         8.200616232 % 

J.P. Morgan Chase Bank, N.A.

     CDN 0         0.000000000 % 

JPMorgan Chase Bank, N.A., Toronto Branch

     CDN 10,250,770.29         8.200616232 % 

SunTrust Bank

     CDN 10,250,770.29         8.200616232 % 

Wells Fargo Bank, N.A.

     CDN 0         0.000000000 % 

Wells Fargo Bank, N.A., Canadian Branch

     CDN 10,250,770.29         8.200616232 % 

Capital One, National Association

     CDN 7,593,163.18         6.074530544 % 

The Huntington National Bank

     CDN 8,000,000.00         6.400000000 % 

Raymond James Bank, N.A.

     CDN 0         0.000000000 % 

Raymond James Finance Company of Canada Ltd.

     CDN 4,555,897.91         3.644718328 % 

Stifel Bank & Trust

     CDN 0         0.000000000 % 

Total:

     CDN 125,000,000.00         100.000000000 % 



--------------------------------------------------------------------------------

Schedule 5.11

CORPORATE STRUCTURE; CAPITAL STOCK

 

LOGO [g112831snap1.jpg]

 

1) Correct legal names, tax identification numbers, and jurisdiction formation
of each of the Credit Parties are shown on Schedule 5.22. States of
formation/incorporation are provided in parentheses for reference purposes.



--------------------------------------------------------------------------------

LOGO [g112831snap2.jpg]

 

1) Correct legal names, tax identification numbers, and jurisdiction formation
of each of the Credit Parties are shown on Schedule 5.22. States of
formation/incorporation are provided in parentheses for reference purposes.



--------------------------------------------------------------------------------

LOGO [g112831snap3.jpg]

 

1. These entities are Credit Parties but are included within this chart in their
capacities as parents of the entities shown herein which are excluded as Credit
Parties.



--------------------------------------------------------------------------------

LOGO [g112831snap4.jpg]

 

1. These entities are Credit Parties but are included within this chart in their
capacities as parents of the entities shown herein which are excluded as Credit
Parties.



--------------------------------------------------------------------------------

LOGO [g112831snap5.jpg]

 

1. These entities are Credit Parties but are included within this chart in their
capacities as parents of the entities shown herein which are excluded as Credit
Parties.



--------------------------------------------------------------------------------

Schedule 5.22

PATRIOT ACT INFORMATION

CREDIT PARTIES

 

ENTITY NAME

 

ADDRESS

 

STATE OF
FORMATION

 

STATES WHERE
QUALIFIED AS OF THE
CLOSING DATE

 

FEIN

 

ORGANIZATION
IDENTIFICATION
NUMBER

BORROWER

SABRA HEALTH CARE LIMITED PARTNERSHIP,

a Delaware limited partnership

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CA, MA   ##-#######   #######

SABRA CANADIAN HOLDINGS, LLC,

a Delaware limited partnership

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   ####### REIT GUARANTOR

SABRA HEALTH CARE REIT, INC.,

a Maryland corporation

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  MD   CA, MA   ##-#######   ######## SUBSIDIARY GUARANTORS

1104 WESLEY AVENUE, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   OH   ##-#######   #######

395 HARDING STREET, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   OH   ##-#######   #######

BAY TREE NURSING CENTER, LLC,

a Massachusetts limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  MA   FL   ##-#######   #########

C.H.P. LIMITED LIABILITY COMPANY,

a New Hampshire limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  NH   None   ##-#######   ######

C.H.R. LIMITED LIABILITY COMPANY,

a New Hampshire limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  NH   None   ##-#######   ######

CONNECTICUT HOLDINGS I, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CT   ##-#######   #######

 

- 1 -



--------------------------------------------------------------------------------

ENTITY NAME

 

ADDRESS

 

STATE OF
FORMATION

 

STATES WHERE
QUALIFIED AS OF THE
CLOSING DATE

 

FEIN

 

ORGANIZATION
IDENTIFICATION
NUMBER

DJB REALTY L.L.C.,

a New Hampshire limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  NH   None   ##-#######   ######

HHC 1998-1 TRUST,

a Massachusetts business trust

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  MA   CT   ##-#######   #########

KENTUCKY HOLDINGS I, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   KY   ##-#######   #######

NEW HAMPSHIRE HOLDINGS, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   NH   ##-#######   #######

NORTHWEST HOLDINGS I, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   ####### OAKHURST MANOR NURSING CENTER LLC, a
Massachusetts limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  MA   FL   ##-#######   ######### ORCHARD RIDGE NURSING CENTER LLC, a
Massachusetts limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  MA   FL   ##-#######   #########

RESERVOIR REAL ESTATE HOLDINGS, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CT   ##-#######   #######

SABLE-AURORA, LLC

a Colorado limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  CO   CO   ##-#######   ############ SABRA 1717 PREFERRED EQUITY, LLC, a
Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   #######

SABRA BEAUMONT PREFERRED EQUITY, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None.   Disregarded   ####### SABRA BEAVERCREEK PREFERRED EQUITY, LLC, a
Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None.   Disregarded   ####### SABRA BRP CELEBRATION JV, LLC, a Delaware
limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   #######

 

- 2 -



--------------------------------------------------------------------------------

ENTITY NAME

 

ADDRESS

 

STATE OF
FORMATION

 

STATES WHERE
QUALIFIED AS OF THE
CLOSING DATE

 

FEIN

 

ORGANIZATION
IDENTIFICATION
NUMBER

SABRA CALIFORNIA II, LLC, a Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CA   ##-#######   ####### SABRA CANADIAN GP I INC., a British Columbia
corporation  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  British Columbia   Ontario   #########
######   ######### SABRA CANADIAN PROPERTIES I, LIMITED PARTNERSHIP, a British
Columbia limited partnership  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  British Columbia   Ontario   ##### #### ######   #########

SABRA CAPITAL CORPORATION,

a Delaware corporation

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CA   ##-#######   ####### SABRA CLARKSVILLE PREFERRED EQUITY, LLC, a
Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   ####### SABRA CONNECTICUT II, LLC, a Delaware
limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CT   ##-#######   ####### SABRA CELEBRATION PREFERRED EQUITY, LLC, a
Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   #######

SABRA HEALTH CARE FRANKENMUTH, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   MI   ##-#######   #######

SABRA HEALTH CARE HOLDINGS I, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   #######

SABRA HEALTH CARE HOLDINGS II, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   #######

SABRA HEALTH CARE HOLDINGS III, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   OH, CT, MA, RI, OK, IN, CA, WV, WA, ID, TN, GA, CO, MN, NE, FL, IL, MN,
NE, OR   ##-#######   #######

SABRA HEALTH CARE HOLDINGS IV, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   #######

 

- 3 -



--------------------------------------------------------------------------------

ENTITY NAME

 

ADDRESS

 

STATE OF
FORMATION

 

STATES WHERE
QUALIFIED AS OF THE
CLOSING DATE

 

FEIN

 

ORGANIZATION
IDENTIFICATION
NUMBER

SABRA HEALTH CARE HOLDINGS VI, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CO   Disregarded   #######

SABRA HEALTH CARE NORTHEAST, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   NH, CT, MD   ##-#######   ####### SABRA HEALTH CARE PENNSYLVANIA, LLC, a
Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   PA   ##-#######   #######

SABRA HEALTH CARE VIRGINIA, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   VA   ##-#######   #######

SABRA HEALTH CARE VIRGINIA II, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   VA   ##-#######   #######

SABRA HEALTH CARE, L.L.C.,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   CA   ##-#######   #######

SABRA HEALTH CARE DELAWARE, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   ####### SABRA IDAHO, LLC, a Delaware limited
liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   ID   ##-#######   ####### SABRA HEALTH CARE INVESTMENTS, LP, a Delaware
limited partnership  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   ####### SABRA KENTUCKY, LLC, a Delaware limited
liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   KY   ##-#######   #######

SABRA LAKE DRIVE, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   OK   ##-#######   ####### SABRA MCCORDSVILLE PREFERRED EQUITY, LLC, a
Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   #######

SABRA MICHIGAN, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   #######

 

- 4 -



--------------------------------------------------------------------------------

ENTITY NAME

 

ADDRESS

 

STATE OF
FORMATION

 

STATES WHERE
QUALIFIED AS OF THE
CLOSING DATE

 

FEIN

 

ORGANIZATION
IDENTIFICATION
NUMBER

SABRA MONTANA, LLC

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   MT   ##-#######   #######

SABRA NORTH CAROLINA, L.P.,

a Delaware limited partnership (fka SABRA NC, LLC,)

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   NC   ##-#######   ####### SABRA NEW BRAUNFELS PREFERRED EQUITY, LLC, a
Delaware limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   ####### SABRA NEW MEXICO, LLC, a Delaware limited
liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   NM   ##-#######   ####### SABRA NORTH CAROLINA, GP, LLC, a Delaware
limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   Disregarded   ####### SABRA OHIO, LLC, a Delaware limited
liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   OH   ##-#######   #######

SABRA PHOENIX TRS VENTURE II, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None.   ##-#######   #######

SABRA PHOENIX TRS VENTURE, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   #######

SABRA PHOENIX WISCONSIN, LLC,

a Delaware limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   WI   ##-#######   #######

SABRA TEXAS GP, LLC,

a Texas limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  TX   None   ##-#######   #########

SABRA TEXAS HOLDINGS GP, LLC,

a Texas limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  TX   None   ##-#######   #########

SABRA TEXAS HOLDINGS, L.P.,

a Texas limited partnership

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  TX   None   ##-#######   #########

SABRA TEXAS PROPERTIES, L.P.,

a Texas limited partnership

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  TX   None   ##-#######   #########

 

- 5 -



--------------------------------------------------------------------------------

ENTITY NAME

 

ADDRESS

 

STATE OF
FORMATION

 

STATES WHERE
QUALIFIED AS OF THE
CLOSING DATE

 

FEIN

 

ORGANIZATION
IDENTIFICATION
NUMBER

SABRA TEXAS PROPERTIES II, L.P.,

a Texas limited partnership

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  TX   None   ##-#######   #########

SABRA TEXAS PROPERTIES III, L.P.,

a Texas limited partnership

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  TX   None   ##-#######   #########

SABRA TEXAS PROPERTIES IV, L.P.,

a Texas limited partnership

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  TX   None   Disregarded   ######### SABRA TRS HOLDINGS, LLC, a Delaware
limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  DE   None   ##-#######   #######

SB FOUNTAIN CITY, LLC,

a Georgia limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  GA   GA   ##-#######   ########

SB NEW MARTINSVILLE, LLC,

a West Virginia limited liability company

 

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  WV   None   ##-#######   ###### SBRAREIT CANADIAN GP V INC., a Nova Scotia
corporation  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  Nova Scotia   Alberta   ######### ######   ######### SBRAREIT CANADIAN
PROPERTIES V, LIMITED PARTNERSHIP, an Alberta limited partnership  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  Alberta   None   ######### ######   ######### SUNSET POINT NURSING CENTER LLC,
a Massachusetts limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  MA   FL   ##-#######   ######### WEST BAY NURSING CENTER LLC, a Massachusetts
limited liability company  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

  MA   FL   ##-#######   #########

 

- 6 -



--------------------------------------------------------------------------------

Schedule 7.01

LIENS

None.



--------------------------------------------------------------------------------

Schedule 7.02

INDEBTEDNESS

None



--------------------------------------------------------------------------------

Schedule 7.04

INVESTMENTS

None



--------------------------------------------------------------------------------

Schedule 10.02

NOTICE ADDRESSES

Credit Parties:

Sabra Health Care REIT, Inc.

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

 

Attention:

  Richard K. Matros, Chief Executive Officer

Telephone:

  ###-###-####

Facsimile:

  ###-###-####

Email:

  #######@sabrahealth.com

with a copy to:

Sherry Meyerhoff Hanson & Crance LLP

610 Newport Center Drive, Suite 1200

Newport Beach, California 92660

 

Attention:

   Scott A. Meyerhoff

Telephone:

   ###-###-####

Facsimile:

   ###-###-####

E-mail:

   ##########@#########.com

Administrative Agent:

For payments and Requests for Credit Extensions:

Bank of America, N.A.

101 N. Tryon St.

Mail code: NC1-001-05-46

Charlotte, NC 28255

Attn: Robert Garvey

Telephone: ###-###-####

Facsimile: ###-###-####

Email: ######.######@baml.com

Wiring Instructions:

Bank of America NA

ABA #########

Acct. number: #############

Acct Name: Corporate Credit Services

Ref: Sabra Health Care Limited Partnership



--------------------------------------------------------------------------------

For all other Notices:

Bank of America, N.A.

900 W. Trade St

Mail Code: NC1-026-06-03

Charlotte, NC 28255

Attn:

  Darleen R. DiGrazia

Phone:

 

###-###-####

Fax:

  ###-###-####

Email:

  #######.#.########@baml.com

with a copy to:

Bank of America, N.A.

100 N. Tryon St.

Mail Code: NC1-007-17-11

Charlotte, NC 28255

Attention:

  Yinghua Zhang

Telephone:

  ###-###-####

Facsimile:

  ###-###-####

Email:

  #######.#####@baml.com

Lenders:

Contact information set forth on each Lender’s administrative details form on
file with the Administrative Agent.



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOAN NOTICE

Date:                     , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Third Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of January 14, 2016, by and among Sabra Health Care Limited Partnership, a
Delaware limited partnership (the “Parent Borrower”), Sabra Canadian Holdings
LLC, a Delaware limited liability company (“Sabra Canadian Holdings” and
together with the Parent Borrower, the “Borrowers” and each individually a
“Borrower”), Sabra Health Care REIT, Inc., a Maryland corporation (the “REIT
Guarantor”), the other Guarantors party thereto, the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

A Borrowing

   A Continuation    A Conversion

of [Revolving Loans which are Dollar Tranche Loans] [Revolving Loans which are
Alternative Currency Tranche Loans] [Swing Line Loans][US Term Loans] [Canadian
Term Loans]:

 

1. On:                     , 20    (which is a Business Day).

 

2. In the currency of                          and principal amount of
                                .

 

3. Comprised of:                      (Type of Loan).

 

4. For Eurodollar Loans: with an Interest Period of
                        months.

With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned hereby represents and warrants that:

(i) in the case of a Borrowing of Revolving Loans which are Dollar Tranche
Loans, (A) such request complies with the requirements of Section 2.01(a)(i)(A)
of the Credit Agreement and (B) each of the conditions set forth in Section 4.02
of the Credit Agreement have been satisfied on and as of the date of such
Borrowing;

(ii) in the case of a Borrowing of Revolving Loans which are Alternative
Currency Tranche Loans, (A) such request complies with the requirements of
Section 2.01(a)(i)(B) of the Credit Agreement and (B) each of the conditions set
forth in Section 4.02 of the Credit Agreement have been satisfied on and as of
the date of such Borrowing;

(iii) in the case of a Borrowing of US Term Loans, (A) such request complies
with the requirements of Section 2.01(a)(ii) of the Credit Agreement and
(B) each of the conditions set forth in



--------------------------------------------------------------------------------

Section 4.01 of the Credit Agreement have been satisfied on and as of the date
of such Borrowing;

(iv) in the case of a Borrowing of US Term Loans, (A) such request complies with
the requirements of Section 2.01(a)(iii) of the Credit Agreement and (B) each of
the conditions set forth in Section 4.01 of the Credit Agreement have been
satisfied on and as of the date of such Borrowing;

(v) in the case of a Borrowing of Swing Line Loans, such request complies with
the requirements of the first proviso to the first sentence of Section 2.04(a)
of the Credit Agreement; and

(vi) in the case of a Borrowing or any conversion or continuation, each of the
conditions set forth in Section 2.02 of the Credit Agreement have been satisfied
on and as of the date of such Borrowing or such conversion or continuation.



--------------------------------------------------------------------------------

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By:  
SABRA HEALTH CARE REIT, INC., its general partner By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit B-1(a)

FORM OF DOLLAR TRANCHE NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise, jointly and severally, to pay to [INSERT LENDER] or its registered
assigns (the “Lender”), in accordance with the terms and conditions of the
Credit Agreement (as hereinafter defined), the principal amount of each Dollar
Tranche Loan from time to time made by the Lender to the Borrowers under that
certain Third Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of January 14, 2016 by and among the Borrowers, Sabra Health Care REIT, Inc.
(the “REIT Guarantor”), the other Guarantors party thereto, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Dollar Tranche Loan from the date of such Dollar
Tranche Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder (after taking into
account any applicable grace periods), such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Dollar Tranche Note is one of the Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note, upon written notice
to the Borrowers, may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Dollar Tranche Loans made by the Lender may be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Dollar Tranche Note and endorse thereon the date, amount and maturity of its
Dollar Tranche Loans and payments with respect thereto.

Except as otherwise provided for in the Credit Agreement, the Borrowers, for
themselves and their respective successors and assigns, hereby waive diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Dollar Tranche Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership
            By:   SABRA HEALTH CARE REIT, INC., its general partner
            By:                                                                 
                 Name:                       
                                       
            Title:                       
                                          SABRA CANADIAN HOLDINGS, LLC, a
Delaware limited liability company By:                                   
                                              
Name:                                   
                                         
Title:                                   
                                            



--------------------------------------------------------------------------------

Exhibit B-1(b)

FORM OF ALTERNATIVE CURRENCY TRANCHE NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise, jointly and severally, to pay to [INSERT LENDER] or its registered
assigns (the “Lender”), in accordance with the terms and conditions of the
Credit Agreement (as hereinafter defined), the principal amount of each
Alternative Currency Tranche Loan from time to time made by the Lender to the
Borrowers under that certain Third Amended and Restated Credit Agreement (as
amended, modified, supplemented and extended from time to time, the “Credit
Agreement”), dated as of January 14, 2016 by and among the Borrowers, Sabra
Health Care REIT, Inc. (the “REIT Guarantor”), the other Guarantors party
thereto, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Alternative Currency Tranche Loan from the date of such
Alternative Currency Tranche Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in the applicable Alternative Currency in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder (after taking into account any applicable
grace periods), such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Alternative Currency Tranche Note is one of the Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note, upon
written notice to the Borrowers, may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Alternative Currency Tranche
Loans made by the Lender may be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Alternative Currency Tranche Note and endorse
thereon the date, amount and maturity of its Alternative Currency Tranche Loans
and payments with respect thereto.

Except as otherwise provided for in the Credit Agreement, the Borrowers, for
themselves and their respective successors and assigns, hereby waive diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Alternative Currency Tranche Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership
            By:   SABRA HEALTH CARE REIT, INC., its general partner
            By:                                                                 
                             Name:                       
                                                    
            Title:                       
                                                       SABRA CANADIAN HOLDINGS,
LLC, a Delaware limited liability company By:                                   
                                              
Name:                                   
                                          Title:
                                                                             



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF US TERM NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise, jointly and severally, to pay to [INSERT LENDER] or its registered
assigns (the “Lender”), in accordance with the terms and conditions of the
Credit Agreement (as hereinafter defined), the principal amount of each US Term
Loan from time to time made by the Lender to the Borrowers under that certain
Third Amended and Restated Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”), dated as of January 14,
2016 by and among the Borrowers, Sabra Health Care REIT, Inc. (the “REIT
Guarantor”), the other Guarantors party thereto, the Lenders identified therein
and Bank of America, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each US Term Loan from the date of such US Term Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder (after taking into account any
applicable grace periods), such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This US Term Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this US Term Note, upon written
notice to the Borrowers, may be declared to be, immediately due and payable all
as provided in the Credit Agreement. US Term Loans made by the Lender may be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this US
Term Note and endorse thereon the date, amount and maturity of its US Term Loans
and payments with respect thereto.

Except as otherwise provided for in the Credit Agreement, the Borrowers, for
themselves and their respective successors and assigns, hereby waive diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this US Term Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership
            By:   SABRA HEALTH CARE REIT, INC., its general partner
            By:                                                                 
                             Name:                       
                                                    
            Title:                       
                                                       SABRA CANADIAN HOLDINGS,
LLC, a Delaware limited liability company By:                                   
                                              
Name:                                   
                                          Title:
                                                                             



--------------------------------------------------------------------------------

Exhibit B-3

FORM OF CANADIAN TERM NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise, jointly and severally, to pay to [INSERT LENDER] or its registered
assigns (the “Lender”), in accordance with the terms and conditions of the
Credit Agreement (as hereinafter defined), the principal amount of each Canadian
Term Loan from time to time made by the Lender to the Borrowers under that
certain Third Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of January 14, 2016 by and among the Borrowers, Sabra Health Care REIT, Inc.
(the “REIT Guarantor”), the other Guarantors party thereto, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Canadian Term Loan from the date of such Canadian Term
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Canadian Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder (after taking into
account any applicable grace periods), such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Canadian Term Note is one of the Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Canadian Term Note, upon
written notice to the Borrowers, may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Canadian Term Loans made by the
Lender may be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Canadian Term Note and endorse thereon the date, amount and
maturity of its Canadian Term Loans and payments with respect thereto.

Except as otherwise provided for in the Credit Agreement, the Borrowers, for
themselves and their respective successors and assigns, hereby waive diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Canadian Term Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership
            By:   SABRA HEALTH CARE REIT, INC., its general partner
            By:                                                                 
                             Name:                       
                                                    
            Title:                       
                                                       SABRA CANADIAN HOLDINGS,
LLC, a Delaware limited liability company By:                                   
                                              
Name:                                   
                                          Title:
                                                                             



--------------------------------------------------------------------------------

Exhibit C-1

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 20    

To: Bank of America, N.A., as Administrative Agent

 

Re: Third Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of January 14, 2016, by and among Sabra Health Care Limited Partnership, a
Delaware limited partnership (the “Parent Borrower”), Sabra Canadian Holdings,
LLC, a Delaware limited liability company (“Sabra Canadian Holdings” and
together with the Parent Borrower, the “Borrowers” and each individually a
“Borrower”), Sabra Health Care REIT, Inc. a Maryland corporation (the “REIT
Guarantor”), the other Guarantors party thereto, the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer of the [Parent Borrower][REIT Guarantor]
hereby certifies as of the date hereof that [he/she] is the                     
of the [Parent Borrower][REIT Guarantor], and that, in [his/her] capacity as
such, [he/she] is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on the behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1.         Attached hereto as Schedule 1 are the financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the REIT
Guarantor ended as of the above date.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1.         Attached hereto as Schedule 1 are the financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the REIT
Guarantor ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

2.         The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a review of the
transactions and condition (financial or otherwise) of each of the Consolidated
Parties during the accounting period covered by the attached financial
statements.

3.         A review of the activities of each member of the Credit Parties
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
have performed and observed in all material respects all their respective
Obligations under the Credit Documents, and

[select one:]

[to the best knowledge of the undersigned Responsible Officer during such fiscal
period, each of the



--------------------------------------------------------------------------------

Credit Parties has performed and observed in all material respects each covenant
and condition of the Credit Documents applicable to it.]

[or:]

[the following covenants or conditions of the Credit Documents have not been
performed or observed in all material respects and the following is a list of
any Default or Event of Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate in all material respects on and as of the date of
this Compliance Certificate.

[5. Attached hereto are such supplements to Schedule 5.11 of the Credit
Agreement, such that, as supplemented, such Schedule is accurate and complete as
of the date hereof.]

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     , 20     .

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By:  
SABRA HEALTH CARE REIT, INC., its general partner
By:                                                                             
     Name:                                   
                                       
Title:                                   
                                         

 



--------------------------------------------------------------------------------

Schedule 2

Financial Covenant Analysis

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Exhibit C-2

FORM OF UNENCUMBERED PROPERTY CERTIFICATE

Date:                     , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Third Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of January 14, 2016, by and among Sabra Health Care Limited Partnership, a
Delaware limited partnership (the “Parent Borrower”), Sabra Canadian Holdings,
LLC, a Delaware limited liability company (“Sabra Canadian Holdings” and
together with the Parent Borrower, the “Borrowers” and each individually a
“Borrower”), Sabra Health Care REIT, Inc., a Maryland corporation (the “REIT
Guarantor”), the other Guarantors party thereto, the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

The undersigned, on behalf of the Borrowers, hereby represents, warrants and
certifies that, in the Borrowers’ good faith and based upon the Borrowers’ own
information and the information made available to the Borrowers and the
applicable Subsidiary Guarantor by the respective Tenants of the Real Property
Assets, which information the undersigned believes in good faith to be true and
correct in all material respects, for the fiscal quarter ended
                        , 20    :

(a) Each Real Property Asset used in the calculation of the Consolidated Total
Asset Value and Unencumbered Net Revenue set forth on Schedule I hereto meets
each of the criteria for qualification as an Unencumbered Property;

(b) Schedule I hereto accurately sets forth the calculation of the Consolidated
Total Asset Value as of the end of the fiscal quarter referred to above; and

(c) Schedule I hereto accurately sets forth the Unencumbered Net Revenues
attributable to each Unencumbered Property.

 



--------------------------------------------------------------------------------

The undersigned, a Responsible Officer of the Parent Borrower, hereby represents
and warrants that he/she has the necessary power and authority to execute this
Unencumbered Property Certificate on behalf of the Credit Parties and that such
action has been duly authorized by all necessary action of the Parent Borrower
prior to or on the date hereof.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By:  
SABRA HEALTH CARE REIT, INC., its general partner
By:                                                                             
     Name:                                   
                                         
Title:                                   
                                         



--------------------------------------------------------------------------------

Schedule 1

Unencumbered Property Information

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Exhibit D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guaranty included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”); provided, however, the Assignor shall
remain entitled to the indemnities set forth in Section 10.04 of the Credit
Agreement pursuant to the terms thereof. Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

     Assignor:   

 

  

2.

     Assignee:   

 

   [and is an         Affiliate/Approved Fund of [identify Lender]]

3.

     Borrowers:    Sabra Health Care Limited Partnership and Sabra Canadian
Holdings, LLC (collectively, the “Borrowers”)   

4.

     Administrative Agent:    Bank of America, N.A.   

5.

     Credit Agreement:    The Third Amended and Restated Credit Agreement dated
as of January 14, 2016, by and among the Borrowers, Sabra Health Care REIT, Inc.
(the “REIT Guarantor”), the other Guarantors party thereto, the Lenders party
thereto and the Administrative Agent   



--------------------------------------------------------------------------------

6.    Assigned Interest:

 

Facility Assigned1

  

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned2

  

Percentage Assigned of

Commitment/Loans3

 

7.    Trade Date:                                                             4
8.    Effective Date:                                          
                  5

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Dollar
Tranche Commitment”, “Alternative Currency Tranche Commitment”, “US Term Loan
Commitment”, “Canadian Term Loan Commitment”)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

5  To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:       [NAME OF ASSIGNOR]      
By:                                                                        Name:
      Title: ASSIGNEE:       [NAME OF ASSIGNEE]      
By:                                                                    Name:    
  Title:

 

[Consented to and]6 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:                                                                             
Name: Title: [Consented to:]7 SABRA HEALTH CARE LIMITED PARTNERSHIP,a Delaware
corporation By:                                   
                                        Name:   Title:   [Consented to:]8 BANK
OF AMERICA, N.A., as L/C Issuer and Swing Line Lender
By:                                                                             
Name:   Title:  

 

6  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

7  To be deleted only if the consent of the Parent Borrower is not required by
the terms of the Credit Agreement.

8  To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

 

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrowers or any Guarantor, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflict of laws principles.



--------------------------------------------------------------------------------

Exhibit E

FORM OF SUBSIDIARY GUARANTOR JOINDER AGREEMENT

THIS SUBSIDIARY GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
            , 20    , is by and between [INSERT NEW GUARANTOR], a [INSERT TYPE
OF ORGANIZATION] (the “Subsidiary”), and BANK OF AMERICA, N. A., in its capacity
as Administrative Agent under that certain Third Amended and Restated Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of January 14, 2016, by and among SABRA
HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership (the “Parent
Borrower”), SABRA CANADIAN HOLDINGS, LLC, a Delaware limited liability company
(“Sabra Canadian Holdings” and together with the Parent Borrower, the
“Borrowers” and each individually a “Borrower”), SABRA HEALTH CARE REIT, INC., a
Maryland corporation (the “REIT Guarantor”), the other Guarantors party thereto,
the Lenders and Bank of America, N. A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Credit Parties are required under the provisions of Section 6.14(b) of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantor contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender, the Administrative Agent and each other holder of the Obligations, as
provided in Article XI of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

2. The address of the Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.

3. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary upon the execution of this Agreement
by the Subsidiary.

4. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has caused this Subsidiary Guaranty Joinder
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[INSERT NEW GUARANTOR] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         Acknowledged and
accepted: BANK OF AMERICA, N. A., as Administrative Agent
By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

Exhibit F

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of             ,
201     to the Credit Agreement referenced below is by and among [INSERT NEW
LENDER] (the “New Lender”), Sabra Health Care Limited Partnership, a Delaware
limited partnership (the “Parent Borrower”), Sabra Canadian Holdings, LLC, a
Delaware limited liability company (“Sabra Canadian Holdings” and together with
the Parent Borrower, the “Borrowers” and each individually a “Borrower”), the
Guarantors, the Lenders and Bank of America, N. A., as Administrative Agent. All
of the defined terms of the Credit Agreement are incorporated herein by
reference.

W I T N E S S E T H

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of January 14, 2016 (as amended and modified from time to time, the
“Credit Agreement”), by and among the Borrowers, SABRA HEALTH CARE REIT, INC., a
Maryland corporation (the “REIT Guarantor”), the other Guarantors party thereto,
the Lenders and Bank of America, N. A., as Administrative Agent, the Lenders
have agreed to provide the Borrowers with a revolving credit facility;

WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Borrowers have
requested that the New Lender provide an [Incremental Revolving
Increase][Incremental Term Loan Facility] under the Credit Agreement; and

WHEREAS, the New Lender has agreed to provide the Incremental Facility on the
terms and conditions set forth herein and to become a “Lender” under the Credit
Agreement in connection therewith;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. The New Lender hereby agrees to provide an [Incremental Revolving
Increase][Incremental Term Loan Facility] to the Borrowers in the amounts set
forth on Schedule 2.01 to the Credit Agreement as attached hereto. The [Dollar
Tranche Commitment Percentage][Alternative Currency Tranche Commitment
Percentage ][US Term Loan Commitment Percentage][Canadian Term Loan Commitment
Percentage] of the New Lender shall be as set forth on Schedule 2.01.

2. [The New Lender shall be deemed to have purchased without recourse a risk
participation from the L/C Issuer in all Letters of Credit issued or existing
under the Credit Agreement and the obligations arising thereunder in an amount
equal to its pro rata share of the obligations under such Letters of Credit
(based on the Dollar Tranche Commitment Percentages of the Lenders as set forth
on Schedule 2.01 as attached hereto), and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the L/C Issuer therefor and discharge when due, its pro rata share of the
obligations arising under such Letter of Credit.]9

3. The New Lender (a) represents and warrants that it is a commercial lender,
other

 

9 

NOTE: This paragraph to be included only in connection with an Incremental
Revolving Increase]



--------------------------------------------------------------------------------

financial institution or other “accredited” investor (as defined in SEC
Regulation D) that makes or acquires loans in the ordinary course of business
and that it will make or acquire Loans for its own account in the ordinary
course of business, (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that, as of the date hereof, the New Lender shall (i) be a party
to the Credit Agreement and the other Credit Documents, (ii) be a “Lender” for
all purposes of the Credit Agreement and the other Credit Documents,
(iii) perform all of the obligations that by the terms of the Credit Agreement
are required to be performed by it as a “Lender” under the Credit Agreement and
(iv) shall have the rights and obligations of a Lender under the Credit
Agreement and the other Credit Documents.

4. The Borrowers agree that, as of the date hereof, the New Lender shall (i) be
a party to the Credit Agreement and the other Credit Documents, (ii) be a
“Lender” for all purposes of the Credit Agreement and the other Credit
Documents, and (iii) have the rights and obligations of a Lender under the
Credit Agreement and the other Credit Documents.

5. The address of the New Lender for purposes of all notices and other
communications is                     ,                             , Attention
of                     (Facsimile No.                 ).

6. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

7. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Lender Joinder
Agreement to be executed by a duly authorized officer as of the date first above
written.

 

NEW LENDER:    [INSERT NEW LENDER],       as New Lender      
By:                                     
                                                                       Name:   
   Title:    BORROWERS:    SABRA HEALTH CARE LIMITED PARTNERSHIP      
By:                                     
                                                                       Name:   
   Title:       SABRA CANADIAN HOLDINGS, LLC      
By:                                     
                                                                       Name:   
   Title:   

 

Accepted and Agreed:     

BANK OF AMERICA, N.A.,

as Administrative Agent

     By:                                     
                                                 Name:      Title:     